 In the Matter of SALANT & SALANT, INCORPORATEDandAMALGAMATEDCLOTHING WORKERS OF AMERICA, CIOCase No. 15-C-1 ??f7.Decided November 30, 1950DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed September 25, 1946, an amended charge filedJanuary 31, 1947, and a second amended charge filed May 10, 1948, bythe Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations and herein called the C. I. 0.,the General Counsel of the National Labor Relations Board, by theRegional Director for the Fifteenth Region (New Orleans, Louisiana),issued his complaint dated May 13, 1948, against Salant & Salant,Incorporated, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1)., (2), and (3)and 8 (a) (1); (2), and (3)1 of the National Labor Relations Act(61 Stat. 136), herein called the Act, at its Lexington, Tennessee,plant.Copies of the. original and amended charges were duly servedupon the Respondent on July 4, 1947, and of the second amendedcharge on May 17, 1948. Copies of the complaint and notice of hear-ing thereon were dilly served upon the Respondent and the C. I. 0.,and also upon the United Garment Workers, affiliated with the Amer-ican Federation of Labor and herein called the A. F. L., whose motionto intervene was granted.With respect to the unfair labor practices, the complaint alleged,in substance, that the Respondent (1) discharged and thereafterfailed and refused to reinstate Annie A. Bell, Irene Derryberry, ExieDyer, James Garvey, Betty Lou Grissom, Theoda Gurley, and BerthaLewis, because of their union and concerted activities; 2 (2) by itsofficers and certain agents and supervisory employees interrogated its1 For purposes material in this proceeding (except with respect to the allegationsconcerning Supervisor Garvey), Section 8 (a) (1), (2), and (3) of the amended Actcontinue without change the provisions of Section 8 (1), (2), and (3).2Similarallegations with respect to four others named in the complaint weredismissedwithout objection at the hearing, no evidence being offered with respect to them.92 NLRB No. 69.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees concerning their union affiliation, warned them againstC. I. 0. activity or membership by threats, including threats thatthe plant would close, threatened them with discharge if they engagedin concerted activities, promised them rewards if they would notsupport the C.'I. 0., and engaged in surveillance of C. I..0. activitiesand the concerted activities of its employees; (3) by threats of itsofficers, agents, and supervisory employees urged upon its employeesmembership in the A. F. L.; (4) initiated and sponsored the A. F. L.,and assisted, dominated, and contributed support to the A. F. L.Thereafter the Respondent filed a motion to dismiss the complaint,and an answer denying the commission of the unfair labor practicesalleged.Pursuant to notice a hearing was held in Lexington, Tennessee, onJune 28 through July 2, 1948, and on July 6, 1948, before HowardMyers, the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel, the Respondent, and the C. I. 0.were represented by counsel and participated in the hearing.TheA, F. L. had.a representative at the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues.The A. F. L.' filed a motion to dismiss the complaint which theTrial Examiner denied.The A. F. L. also filed a motion to strikethat portion of the complaint which alleged violations of Section8 (a) (2) of the Act, on the ground that it was based on the May 10,1948, charge alone, which, in disregard of Section 10 (b) of the Act,encompassed unfair labor practices occurring more than 6 monthsbefore.Respondent's motion to dismiss the entire complaint wasbased on the same contention. The Trial. Examiner denied theA. F. L.'s motion to strike and the Respondent's motion to dismiss.3The A. F. L. was granted an oral bill of particulars in response toa motion to make the complaint more definite and certain.On August 10, 1949, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the Respondent, the.C. I. 0., and the A. F. L., recommending that the complaint be dis-missed in its entirety.Thereafter the C. I. 0. filed exceptions andamemorandum in support thereof.The Board has carefully re-viewed the entire record and finds that the exceptions have merit.Because of the extent of our disagreement with the findings, con-3We agree with the Trial Examiner's rulings on these motions,as we find that theamended charge filed January 31; 1947, and served upon the Respondent July 4, 1947, isa sufficient basis for the complaint herein,and that no averments material to our findingsin this proceeding were added by the- second amended charge of May 10, 1948. SeeCathey Lumber Co.,86 NLRB 157;Kansas Milling Co. V. N. L. R. B.185 F. 2d 413(C. A. 10) November 9, 1950. SALANT & SALANT, INCORPORATED345,elusion, and recommended order of the Trial Examiner, we. make our-own findings; conclusions, and order, as follows -,FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSalant & Salant, Incorporated, the Respondent, is a New Yorkcorporation, with its principal offices in New York, New York, au-thorized to do business in the State of Tennessee and having, among-other Tennessee plants, the one at Lexington which is involved in this.proceeding.At. its Lexington plant it manufactures work shirts,principallymade of cotton flannel.During 1946, raw materials.purchased largely outside of Tennessee for' processing at the Lexing-ton plant exceeded $100,000 in value, and the shirts shipped from:said plant to Respondent's customers, most of whom are outside the-State of Tennessee, exceeded $200,000 in value.We find that the Respondent is engaged in commerce within the-meaning of the Act at. its Lexington, Tennessee, plant.H. THE LABOR ORGANIZATIONS INVOLVEDThe Amalgamated Clothing Workers of America, affiliated withthe C. I. 0., and the United Garment Workers of America, affiliatedwith the A. F. L., are labor organizations admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. TheRespondent's labor background;the sequence of events in,this and related casesThe Respondent operates eight shirt factories in eight small towns-in Tennessee.4In 1943, the C. I. O. first attempted to organize andbargain for the Respondent's employees in these various -factories..At that time the Respondent, under the active personal leadership ofits president, A. B. Salant, frustrated its. employees'organizationalefforts by a campaign of wilful unfair labor practices which aredescribed in detail in a Decision and Order of the Board issued in.February 1946 in Case No. 10-C-1354 .5As the Board there found, the,.Respondent unlawfully discriminated against C. I. O. adherents in,'These plants are located in Lexington,Lawrenceburg,Henderson,Parsons, Paris,.Union City,Obion,and Troy.The Troy plant appears to have been in operation onlysince 1947.SeeSalant fi Salant, Inc.,74 NLRB 1325, 1327.5Salant.&Salant, Inc,,66 NLRB 24. The Board'sDecision in that case is cited in the.present case.929979-51-vol. 92-24 X46'DECISIONS OF NATIONAL LABOR RELATIONS BOARD.several instances, and unlawfully refused to bargain with the C. I. O.at the Martin plant, the only one where the C. I. O. succeeded in,establishing a majority during the 1943-44 campaign; it also broad-i .1to shut down, sell out, or cut back production at any plant where theC. I. O. should gain a foothold.The Respondent reinforced thisthreat by effecting an ostensible sale of the Martin plant. In the:same.case the- Board, found the Despondent guilty of sundry otherunlawful acts of interference, restraint, and coercion, including sur-veillance of employees' union activities, manipulation of wage in-creasesto discourage union activity, physical assaults upon C. I. O.-organizers and adherents, and instigation of community pressure.against the C. I. O.The United States Court of Appeals for the.Sixth Circuit enforced the Board's Order in June 1950.6It was in February 1946 that the Board's Order in the foregoingcase wasissued.The C. I. O. promptly launched a new attempt toorganize the employees of the Respondent, commencing a campaignat theUnion Cityplant in March 1946. The A. F. L. instituted a com-petitive campaign and both unions participated in an election con-ducted by the Board on July 19.. The C. I. O. won this election andwas certified by the Board on August 5. A week later the Respondentrefused to bargain with the C. I. O., raising objections to the Board'sprevious determination as to the appropriate bargaining unit.Anunfair labor practicecasewas instituted and, in 1947, the Board foundthat this refusal to bargain with the C. I. O. at Union City was viola-tive of Section 8 (5) of the Act (Case No. 15-C-1222). In December1948 the United States Court of Appeals for the Sixth Circuit en-forced the Board's order in thatcase.(See footnote 17.)Meanwhile,other charges had been filed by the C. I. O. alleging that the Respond-ent committed various other unfair labor practices at the Union Cityplant in 1946.A complaint issued in that case, No. 15M-C-4, is nowpending before us after hearing.At theLexingtonplant, the one involved in this proceeding, theC. I. O. started to organize in July 1946, shortly after winning theelection at Union City.Here, too, the A. F. L. waged a rival campaign.A Board election was conducted in September. The C. I. O. polled amajority and was certified in November. -Several bargaining con-ferences between the Respondent and the C. 1. 0. were held thereafter,but no contract was ever achieved.' The complaint in the present caseON. L. if. B. v. &'alant & Salant, Inc.atat.,183 F. 2d 462.'Thereis no8 (a) (5) issue in this case, however. The Board's records show that inNovember 1947, the C. 1. O. filed a charge alleging that the Respondent unlawfully refusedto bargain with it at the Lexington plant on or about October 10, 1947. In February 1948this charge was dismissed by the General Counsel without investigation. SALANT & SALANT, INCORPORATED347alleges that during the summer and fall of 1946, both before and afterthe Lexington plant election,. the Respondent engaged in various un-fair labor practices tending, to assist the A. F. L. and to discourageactivity in behalf of the C. 1. 0.In two other cases, recently decided, we disposed of other chargesfiled by the C. I. O. relating to alleged unlawful activities of theRespondent, in 1946 at itsParsonsandParisplants.At these twoplants the C. I. O. made some attempt to organize, following its suc-cesses at Union City and Lexington, but the-A.- F. L. enlisted a majorityof the employees in each instance. In September, at Paris, and inOctober, at Parsons, the Respondent recognized the A. F. L. as bar-gaining representative on the basis of card checks, and, in December1946, awarded the A. F. L. union-shop contracts covering these plants.We found, in our two recent Decisions,8 that the Respondent unlaw-fully assisted the A. F. L. by renewing these contractsin 1947afterthe amendments to the Act became effective (as the union-securityprovisions of the contracts were unauthorized under Section 8 (a)(3) of the Act), but we dismissed the General Counsel's allegationsmade in the same cases that the Respondent had unlawfully assistedthe A. F. L. and committed other unfair labor practices at the Parsonsand Paris plantsin 1946.The facts found by the Board and the Court in the first case in-volving this Company show beyond any question that in 1943 and1944 hostility toward the C. I. O. was the core of the Respondent'slabor relations policy.And, apart from the direct evidence of un-fair labor practices detailed below, there is background evidence inthe present case showing that this policy was still in force in 1946,at the time of the events with which we are here concerned. RobertSalant, the Respondent's treasurer, acknowledged at the hearingthat at some unspecified timenotconnected with "the 1944 case," and,presumably, after 1944, the Respondent had prepared and circulatedto its supervisors in all the plants a -memorandum reviewing its re-lationship with the C. I. O. in which it declared that it had been"harrassed" by the C. I. O.At the Lexington plant in 1946, at thebeginning of the union organizational campaigns, Plant Superin-tendent Bagwell, who had been superintendent of this same plant in1943, told an employee that "the AFL was easier on the Companythan the CIO was."B. Interference,restraint,and coercionThe C.1.0. began organizing among the Lexington plant employeesin the latter part of July 1946.Employees Ernest and Ollie Scates8Salant&Salant,Inc., 87NLRB 215 ;Salant &Salant,Inc.,88 NLRB 816. 348DECISIONS OF NATIONALLABOR RELATIONS BOARDandAdeline White prepareda mailing listfor the C. I. 0., andletters.of solicitation containing application: cards were sent to employees.A. F. L. representatives arrived in Lexington the next day after thisC. I. 0. material was received through the-mail.Apparently, thiswas August 1. On August 2 a C. I. 0. organizer came to Lexingtonand that evening held a meeting in the city hall for the employees-Head Mechanic Odle, a supervisor, attended this meeting. On August3 both Ollie and Ernest Scates joined the C. I. 0.: and wore theirunion buttons to work thereafter.Both unions were then activelysoliciting members.The campaign was scarcely under way when supervisors begantelling employees that the Respondent would not deal with, the C. I. 0..Employee Esther Mai Horn testified that early in August, SupervisorRa.melle Melton spoke to her and said the "AFL would be the one"and -"Salant 9 would not deal with the CIO."WillodanManesstestified that Melton called her from her machine during the firstweek in August to tell her "the Company would not deal with theyCIO" inquiring whether she would "rather have a union that the-Company would deal with than have one they wouldn't?" Two otheremployees testified that Supervisor Daisy Garner made similar state-ments : Lorene Hamlett, that Garner, about the 1st of August,discussed unions with a group of employees during rest periods andtold them she thought Salant would not cooperate with the C. I. 0.,or that "he had said he would not," and Helen Burton that, "whenthe Union began" she asked Garner about unions and Garner saidshe didn't think "they" needed a union at. all, but if they did wantone, she though it would be best to vote for the A. F. L. because "theCompany would not cooperate with the C. I. 0."Melton and Garnerdenied the portions of the above statements indicating that the Re-spondent would not deal with the C. I. 0.We credit Horn, Maness,Hamlett, andBurton io9Presumably A. B. Salant,the Respondent's president.10The Trial Examiner inferentially credited Foreladies Melton and Garner and dis-credited the four witnesses for the General Counsel;stating :The supervisors who testified in this proceeding impressed the undersigned asbeing forthright and honest witnesses.On the other hand,many, if not all, of thewitnesses who testified to certain allegedly coercive statements and allegedly illegalsactions of the supervisors gave confusing and self-contradictory testimony,which, by'necessity,makes it difficult to rely upon such testimony.However,the Trial Examiner's refusal to find that Melton's and Garner's above-described statements were violative of the Act appears to rest, in part,upon certain legakconclusions which assume that the foreladies did, in fact, make the statements in ques-tion.Thus,the Trial Examiner held that these statements,among others,were mereopinion, were not coercive of employees in the exercise of rights guaranteed them by theAct, and/or that the Respondent was not accountable for said statements.We find theselegal conclusions clearly erroneous for reasons stated in our Conclusions below.More-over,we do not find the testimony of Horn, Maness,Hamlett,orBurton to be. SALANT & SALANT, INCORPORATED349On' August 6, the C. I. 0. wrote to the Respondent requesting ' rec-ognitioir as bargaining representative, and on August 12, "filed itsrepresentation petition, alleging that recognition had been refused.Pursuant to the Board's rules, a prehearing election was conducted onSeptember 1.7.All through the preelection period, C. I. 0. meetingswere held once a week at the city hall, with additional meetings at em-ployees' homes.The C. I. 0. won the election on September 17, andon November 12 it was certified by the Board as the exclusivecollective bargaining representative of the Lexington employees.1'On Friday evening, August 9, 1946, James Gilley, an executive ofthe Respondent, charged with liaison in labor relations matters, cameto the shop and spoke with Ollie Scates and his cousin Ernest Scates,requesting that they go with him the next day to Jackson, Tennessee,about 27 miles away.He explained that A. B. Salant, the Respond-ent's president, was staying at a hotel there and wished to talk withthem.' The next day, Gilley took the Scateses to Jackson in his car andconducted them to Salant's hotel room. Salant, Gilley, Ollie andErnest Scates were the only persons present during the conversation.Salant asked the Scateses what was "wrong" at the Lexington plant,whether "it" was working conditions, wages, or management.Hespoke of "how nice" he had tried to be, and of the wage increases hehad given in the past, and compared the two unions, saying an em-ployer could sign a contract with one and have things go along peace-fully but the other always tried td keep a "sharp edge" betweenemployees and management. "This union," Salant said, plainly re-ferring to the C. I. 0., "had blocked a wage increase he tried to giveat the Lawrenceburg plant in 1943." 12 Salant told the Scates cousins"confusing and self-contradictory."On the contrary,not only do we find the testi-mony of these witnesses lucid,and mutually corroborative as to the tenor of Melton'sand Garner's remarks at this stage in the organizational campaign,but also, we find thatall the circumstances revealed by this record as a whole preponderate in favor of our con-clusion that these four employees testified truthfully in this instance.See the generaldiscussion of the credibility issues in this case in our Conclusions below.As to Meltonand Garner as well as the four other supervisors who testified as witnesses for theRespondent,our analysis of the entire record discloses objective reasons for doubtingthat these witnesses were altogether"honest."See footnote 43, below.iiThe unit consisted of production and maintenance employees,with supervisory andclerical workers excluded.Of the 208 eligible voters,203 cast votes:107 for the C. I. 0.,89 for theA. F. L., and 7for no union.Salant and Salant,Inc., 71NLRB 661."The C. I.0. was the only union which attempted to organize Respondent's employees in1943.According to the Board's findings in the case reported at 66 NLRB 24, 80,enforcedby the United States Court of Appeals for the Sixth Circuit (see footnote 6), the incident atthe Lawrenceburg plant, to which Salant referred,was as follows:At the first sign 'ofunion activity in 1943 the Respondent applied to the National War Labor Board forpermission to increase wages at all its plants.Later, having itself caused delay by repeat-edly failing to comply with the War Labor Board'srequests for supporting data, theRespondent willfully misrepresented to its employees that the C. I. 0. was responsible fortheWar Labor Board's delay in acting on this application.Finally, the Respondent putthis increase into effect at the Lawrenceburg plant prematurely, without the approval ofthe War Labor Board, distributing to the employees at that plant back-pay checks covering" 350DECISIONS OF NATIONALLABOR RELATIONS BOARDnot to "just study today" but to "study the future" and their "job inthe future."Asked by Ernest Scates whether the rumor was true thathe would not deal with the C. I. 0., Salant answered : "In some casesand places I will. Insome casesand places I won't." ,The TrialExaminertreated Salant's remarks to the Scateses as.mere opinion, apparently impressed by Ollie `States' "admission"(which took the form of bare affirmative answers to questions pro-pounded by Respondent's counsel on cross-examination) that he tookSalant's remarks to be only an expression of views, and understoodthat he and his cousin were free to "do as they pleased." 13We areunable to agree. Salant did not confine himself to mere expressions ofhostility toward the union in which these two employees were active.He interrogated them as to the reasons for their interest in unionorganization and, by clear implication warned them that their "fu-ture" jobs as well as wage improvements at the Lexington plant mightbe jeopardized by support of the C. 1. 0.He also conspicuously failedto scotch the rumor, already being spread by supervisors at the Lexing-ton plant, that he would never deal with the. C. I. O.-regardless ofhis employees' desires, and implied that it was doubtful if he woulddeal with the C. I. O. at Lexington. Ollie Scates' "admissions" do notserve to negate the coercive tendency of those remarks .14Two days later, on Monday, August 12, Salant addressed theemployees at the Lexington plant.Work was stopped so that allemployees might listen.The *purport of Salant's speech was muchthe same as his remarks to Ollie and Ernest Scates in his hotel roomat Jackson, including the "study the future" theme 15All witnesseswho testified regarding the speech"' agreed that Salant referred tothe previous wage raises the Respondent had given, and said thatthe Respondent was going to givea raise asof August 26 to theemployees of all its plants "but one." Salant stated that he was thenthe retroactive period of the increase,immediately after this Board had directed an electionamong Lawrenceburg employees on the C. I. O.'s petition.This move, the Board found,was plainly designed to defeat the C. I. O.'s election campaign, and was an act of interfer-ence, violative of Section 8 (1) of the Act. In the circumstances, Salant's reiteration toemployees in 1946 thatthe C.I.O. had"blocked" the Lawrenceburg wage increase, was itrevival of an old misrepresentation.13The Trial Examiner overlooked Ernest Scates' testimony that although Salant did nottell him he"had to go one way or the other, on the union...that was my opinion ofwhy he had me down there,for he hadn't been calling me to Jackson on business."14Conclusionary testimony by employees as to their subjective state of mind is of littleweight in determining the coercive character of an employer's, actions.Donnelly GarmentCompany,50 NLRB 241, remanded by the Supreme Court, 330 U. S. 219, to the Court ofAppeals for the Eighth Circuit and there enforced,165 F. 2d 940;The Pure Oil Company,73 NLRB 1, 3, and cases there cited.1Despitewhite's testimony that Salant told the employees they might vote for anyunion they.wanted,we reject the Respondent's contention,and the Trial Examiner'sfinding, that this speech contained a "clear"declaration of neutrality,much less astatement of neutrality which could have carried any conviction in the circumstances.16The Respondent did not make the test of the speech available. SALANT & SALANT, INCORPORATED351attempting to get approval for this raise from the Wage StabilizationBoard, but "if they didn't approve it by August 26, he would put it.into effect anyway." The plant to be excepted from this-wage increasewas Union City, where the C. I. O. had just been certified by theBoard.17The Union City exception was again impressed upon theLexington employees by a printed notice dated September 3, announc-ing a general wage increase at all of the Respondent's plants "with.one exception." 18Apparently this notice was distributed to Lex-increase.The Respondent contends that the wage increase was given in ful-fillment of a promise made to the employees a year before, and that.it was not intended to affect organizational activities at the Lexingtonplant.Robert Salant testified that Respondent's officers decided uponthe 1946 increase in June and applied to the Wage Stabilization Boardfor approval on August 8, before receipt in New York of the C. I. O.'sAugust 6 letter claiming that it represented a majority of theLexington employees.However, there can be.no question that theRespondent was in receipt of the C. I. O.'s claim of majority repre-sentation when Salant made his August 12 announcement of the.increase 19Whatever reasons the Respondent may have had for apply-ing to the Wage Stabilization Board on August 8, the timing andcontext of Salant's speech on August 12 make it clear that thisannouncement to the Lexington plant employees was not fortuitous.It could only have been for the purpose of counteracting the C. I. O.'sorganizational efforts that Salant chose this occasion to promise theLexington employees that they and others (butnotthe employees atUnion City, who were represented by the C. I. 0.) would receive anincrease in 2 weeksregardless of theWage Stabilization Board'saction.20In view of this promise and the admitted similarity between"TheBoard's certification of the C. I. O. at the UnionCityplant was dated August 5,1946.SeeSalant&Salant,Inc., 74NLRB1405, enforcedby the Courtof Appeals for theSixth Circuit without opinion, 171 F.2d 292.18Respondent does not say-and, indeed it could not be heard to say (for it refusedto bargainwith the C. I. 0. at Union Cityimmediately after the certification)-that itwithheldthe increaseat Union Citybecause it recognized its obligation to bargain withthe C.I.0. as to wage increases and related matters at that plant.Clearly it did notexplain the Union City "exception" to the Lexington plant employees on any such ground.18 In its briefto the TrialExaminer,the Respondentargues only that the initialdecisionof its officersto give theraise occurred before organizationalactivity.""The offering of wage increases by an employer to his employeesat a time when aunion is engaged in organizingactivityis held to be a violation of Section 8 (1) of theAct prohibiting interference with theright of self-organizationand collective bargaining."N. L. R. B. V. Bailey,180 F. 2d 278 (C. A. 6), citingF.W. Woolworth Co. v. N. L. R. B.,121 F. 2d 658 (C. A. 2), andM. H.RitawollerCo. v: N. L. R. B.,114 F. 2d 432, 435 (C. A.7).The court in theBaileycase al'so' found'that 'a promise of economic tenefits is notprotectedby Section8 (c) ofthe Act asamended.See also :Hudson Hosiery Company,72 NLRB 1434, 1436 ;A. J. ShowalterCo., 64 NLRB573;WireRopeCorporation ofAmerica,Inc.,62 NLRB 380. :352DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDSalant's speech on the 12th and his interview with the Scateses 2 daysbefore, we reject the TrialExaminer'sinferential conclusion that theAugust 12 speech constituted merely an expression of opinion.On the same day that he made his speech at the Lexington plant,Salant, in a letter, formally advised the C. I. O. of his decision to-refuse to bargain with it at Union City 21 Immediately, Gilley and-several of the Lexington supervisors, Odle, Armstrong, and Garner,'capitalized upon this development to impress upon employees at theLexington plant that it would be futile for them to designate the'C. 1. 0. as their bargaining agent.Ernest Scates and Adeline White testified to the following episode.involving Gilley : Ernest Scates said that Gilley told him on August13 that he had just received a telegram from Salant in which Salant.stated that he was advised by his lawyer that he did not have to bargain-with the recently certified C. 1. 0. at Union City, and that he would not-bargain with that union at Lexington either. In the same conversa=tion, according to Scates, Gilley pointed out to him that even then there-were trucks at the plant loading materials to go to the Respondent'sParis plant.According to White, Gilley said a telegram to this effect-was received from Salant's lawyer, and Gilley urged her to repeat the-messageto others, hinting that the A. F. L. might be acceptable to Re-spondent instead of the C. I. O. Gilley did not testify22We creditthe undenied testimony of Ernest Scates and White.23 .Ernest Scatesalso testified that it was Odle, his supervisor, who first-told him on August 13 about Gilley receiving the alleged telegram..Similarly, Ollie Scates testified that Odle remarked to him,about amonth later, that "Mr. Salant ... had called Mr. Gilley and had him-to put out the report in the plant that he would not deal with the C. 1. 0..at Union City or at Lexingtonor atany placeelse... that the C. I. O.-won the election in the Martin plant some time ago ... 3 or 4 yearsSeeSalant&Salant, Inc.,74 NLRB 1405 at 1408.22The Trial Examiner made no comment on the Respondent's failure to callprincipalwitnesses such as Gilley, or for that matter, A. B. Salant,or Bagwell,or several super-visors, even though in making his credibility findings he commented adversely on the-General Counsel's failure to callcorroboratingwitnesses.23The Trial Examiner, in the Intermediate Report, gave"no credence"to Ernest Scates'testimony as to this episode, but also held-erroneously,in our opinion-that even if. :Scates be credited,the Respondent was not accountable for Gilley's statement.Gilleywas plainly an agent of the Respondent.The Trial Examiner did not refer to White's-testimony,nor to the Respondent'sunexplained failure to call another individual, oneDawes,who, saying he had come from Gilley,originally reported the telegram to Whiteand asked her "to tell all of them who worked around." Respondent urged in its briefto the Trial Examiner thatWhite's testimony was too confused to be relied upon, and,the Trial Examiner,as noted in footnote 10 above, remarked in the Intermediate Reportthat "many,ifnot all,"of the General Counsel'semployee witnesses gave "confusingand self-contradictory testimony."We find nothing confusing in White's substantiallydetailed and unshaken testimony as to this incident.For these reasons and others morefully set forth in our conclusions below, we find that the Trial Examiner's refusal tocredit Scates and White in this instance was clearly unreasonable. SALANT & SALANT, INCORPORATED353,piist, or something like that, . . . that Salant sold the [Martin] plant.before he would operate" with the union, and that because of this mes-sage from Salant to Gilley, Odle believed that the Lexington plant.would be closed if the C. 1. 0. won.Odle was not asked whether he re-ported the telegram to Ernest Scates ; he denied that he told Ollie the-plant would close or move but he was not asked about other portions ofhis conversation with Ollie. .We credit Ernest and Ollie Scates.24Lila Scates, too, testified about the reported telegram.According-to her version, her supervisor, Armstrong, told her on August 13 thatGilley had just received a "wire" that Salant would not deal with the-C. I. 0., adding (like Gilley in his conversation with Ernest Scates)that trucks were even then at the plant removing material to the Paris-plant; when she said "they tried that at Union City" he replied that he-"guessed it would make a believer out of" her when employees at Lex-ington began to be laid off.Alta Dwyer also testified that Armstrong,who was her foreman, came to her just before quitting time on August13 and asked if she knew "that they had received a telegram from..Salant saying he would not bargain with the C. I. O. and that there-would be 2 trucks there to haul off the cloth to Paris."Armstrong-denied this conversation with Dwyer, and denied telling Lila Scates-.that material was being shipped out to the Paris plant.We creditDwyer and Lila Scates.25Finally, Lorene Hamlett, an employee,.testified that her supervisor, Garner, said to a group of employees,"shortly before" the September 17 election, that a telegram had been.received from Salant stating that there would be no work at the Lex-ington plant, and material was being transferred to the Paris plant..Garner added, according to Hamlett's testilnony,'that she was "sorry... people would just have to learn to do what they were told what's.best."Garner denied having said this.We believe Hamlett.2624The Trial Examiner specifically discredited Ernest Scates' testimony as to his conver-sationwith Odle, apparently overlooking both the fact' that Odle failed to contradictErnest Scates and the fact that Ollie Scates, without direct contradiction, imputed to-Odle an obvious reference to this same alleged telegram.w The Trial Examiner, in part, misunderstood Lila Scates' testimony, apparently con--fused by a patent typographical error in the transcript as to Gilley's name.He infer-entially discussed Dwyer's testimony in his broad finding that "no supervisor" in fact-said (or, presumably, implied) that the Lexington plant would be closed if the C. I. O.,should win the election.We are constrained to reject the Trial Examiner's judgment as'to these credibility issues.See our conclusions below.16We reject the Trial Examiner's finding that "no supervisor" ever told any employee-that a telegram had been received at the plant from Salant stating that Salant was remov-ing merchandise or machinery in order to defeat the organization of employees.The pur-port of the alleged telegram, according to most of the witnesses on this point, was thatSalant would not deal with the C. I.0., either at Union City or Lexington.The telegramreport was a month old by the time of Garner's remarks, quoted by Hamlett. It is alto-gether. likely that by this time Garner herself had confused the rumor about the telegram.with the associated-rumor about removal- of materials. 354DECISIONS OF NATIONALLABOR RELATIONS BOARDThe record does not show how much truth there was in the storyof a telegram from Salant on August 13, or in the accompanyinghints that particular, shipments of materials were being made inpreparation for cutbacks or a shutdown of the plant in case the C. 1. 0.should be selected as the Lexington bargaining agent. It is clear,however, that these stories had sufficient factual basis to be believablefrom the employees' point of view 27We find that representativesof the Respondent spread these reports to discourage employees fromselecting the C. I. O. as their bargaining agent, and that the reports,truthful or not, tended to have precisely that effect.28 .Throughout the preelection period these attempts to discourageC. I. O. supporters continued.Exie Dyer testified that foremanArmstrong asked her, about the middle of August, whether she hadfilled out a card and observed that he meant a "white one" (A. F. Ti)when she said she hadsigned a"blue one" (C. I. 0.).AboutAugust 23 Armstrong, according to Alta Dwyer's testimony, discussedthe wageraisethe employees were going to receive and asked whatthe C. I. .0. had promised them.Willodan Maness testified that some-time after the: first week in August she asked Head Mechanic Odlewhat union was best, and Odle replied that he wasn't "allowed" tosay, but asked "had [the witness] rather not have any union at allthan to have one that the company wouldn't deal with . . . ?"AboutSeptember 1, according to employee Horn, Odle asked her which wayshe was going to vote, and told her she had better "study it over verycareful" and said Salant would not deal with.the C. I. O.CarmackJowers testified that just before the election Odle came to the tablewhere he was cutting and said "that me and him had worked togetheron different jobs and we-both had families to support, and I'd bettertake into consideration before I voted in the election that he [Odle]didn't believe that the company would deal with the C. I. 0., andwe wanted a job in the future."Armstrong denied asking Exie Dyerwhat color card she had signed, but he was not asked about the con-versation with Alta Dwyer.We credit Dyer and Dwyer. As tohis conversations with Maness and Jowers, Odle denied only that hehad told any employees that Salant would not deal with the C. I.. 0.;27We have already adverted to the establishedfact thatSalant announced his refusal tobargain with the C.I.O. at Union City just a day before the alleged telegram was rc 7eived.The record shows that materials were often shipped back and forth between the Paris andLexington plants."The Trial Examiner found,among other things, that the Respondent did not removematerials from the Lexington plant except for reasons of business expediency,and thatSalant never said,in a telegram to the Lexington plant, that he was having materials andmachinery moved because he would not deal with the C.I.O.These findings are beside therpoint. SALANT & SALANT,INCORPORATED355he was not asked whether he questioned Horn about voting. ' Wecredit Maness, Horn, and Jowers 'Even after the election, supervisors continued on occasion to im-press upon employees the futility of their having chosen the C. I. O.as bargaining agent.Ollie Scates testified that Odle, in November,asked him if he knew what they were doing with the "new machines"and then said these machines were being shipped to Lawrenceburgbecause Salant was going to sell or close the Lexington plant ratherthan deal with the C. 1. 0. According to the testimony of Irene Derry-berry, Supervisor Head, on November 20, told her the plant wouldnot be there long but she wanted good quality as long as it was.Headdenied the statement Derryberry attributed to her and Odle deniedthe statement Ollie Scates attributed to him about removal of themachines.We credit Derryberry and Ollie Scates.30The complaint alleged that the Respondent "kept under surveil-lance the meeting places, meetings and activities of the C. I. O. andthe concerted activities of its employees. . . ."White testified thatOdle attended the first C. 1. 0. meeting on August 2.31 In explanationof this, Odle testified-that he came,to.town one night and seeing a bigcrowd at the city hall asked "what was doing," that he was told theywere having a union meeting "or fixing to organize a union'-'; that hewent up for about 5 minutes and then came down, and that he merely"stopped to see what was going on"; that he attended no other meet-ings and made no "list" of those he saw at the meeting. On cross-examination he denied that he went up to see who was at the meeting,or that he knew that he shouldn't go to such meetings until Bagwelltold him that "several days later."Undenied was employee Grissom'stestimony that during the first two-or three C. I. O. Meetings she sawEdward Horn, her supervisor, and his wife drive slowly up and down'B The Trial Examiner did not refer to this testimony of Dyer and Dwyer but creditedArmstrong generally.He also did not refer to Jowers'testimony;and he credited Odlerather than Maness and Horn.Apparently he resolved the credibility issues thus raised byconcluding that Armstrong and Odle, like all the, Respondent's supervisors who testified,were "forthright and honest witnesses."We are unable to rely upon this judgment. Seeour conclusions,below, and footnote 40.We are of the opinion that all the relevantcircumstances preponderate to support our credence of Dyer, Dwyer,Maness, Horn, andJowers."The Trial Examiner referred only to the Ollie Scates-Odle conversation in November, asto which he apparently resolved the credibility issue by his general conclusion that all theRespondent's supervisors who testified were "forthright and honest witnesses."In addition,the Trial Examiner found that"at no time did [the Respondent]remove anymachinery from the plant."This finding is both irrelevant(compare our discussion of thetelegram episode, and footnote 28,supra)and inconsistentwith RobertSalant's testimonythat no machinery was ever removed from the Lexington plant, particularly after theelection,exceptfor business reasons.The probable truth of Derryberry's and Ollie Scates'testimony is attested by the entire record.See our general discussion,below.aiMrs. White testified that Ray Richardson,who later in August 1946 became a foreman,also attended that meeting. 356DECISIONS :OF NATIONAL LABOR. RELATIONS BOARDthe street looking toward the city ha11.32 ,We find that Odle's attend-ance at the August 2 meeting was an invasion of the employees' right..to privacy in associating and meeting. - for. the purposes of self-organi-zation.33In addition, whether or not we credit Odle's implausibleclaim that he was unconscious of any wrongdoing 34 on this occasion,lie admittedly stopped at the meeting "to see what was going on."This is a plain instance of surveillance of employees' concerted activi-ties.Moreover, unlike the:Trial Examiner, we find, on the basis ofGrissom's uncontradicted testimony,, that Horn was in the vicinityof the city hall on the occasions named,for the purpose of spying uponthe union activities of the employees.35Conclusions as to Interference,, Restraint, and Coercion1.A. B. Salant's activity; surveillanceThe Trial Examiner found that the conduct of A. B. Salant OilAugust 10 and 12 was not violative of the Act. For the reasonssufficiently indicated in our findings and discussion above, we dis-agree.We find that, on these two occasions, by Salant's interrogationof employees about their union activity, by his thinly veiled threatsthat employees would suffer economic disadvantage if the C. I. O.enlisted a majority at the Lexington plant, and by his strategicallytimed promise of a wage increase, the Respondent infringed upon itsemployees' organizational freedom, 'in violation of Section 8 (a) (1),of the Act.We also find, contrary to the Trial Examiner, that the conduct ofOdle and Horn in respectively attending and surveying C. I. O. meet-ings constituted additional violations of Section 8 (a) (1) of the Actby the Respondent.2.The activity of Gilley and the supervisorsAs. we have shown in our detailed findings above, the GeneralCounsel called many employee witnesses who testified that Gilley and"Grissom lived next door to the city hall in 1946. Supervisor Horn did not testify.The Trial Examiner mistakenly found that Grissom so testified with respect to "a" meeting:rather than the "first 2 or 3."asStandard-Coosa-Thatcher Company,85 NLRB 1358.asOdle had been head mechanic at the Lexington plant since 1940, and patently remem-bered the 1943 "trouble,"though he attempted to deny such recollection in his testimony..He reluctantly admitted that he had "heard" of the Respondent's opposition to the C. I. o..asWe disaffirm the Trial Examiner's. contrary rulings as to surveillance.Barr Packing'Company,82 NLRB 1, 9. See.alsoCleveland Veneer Company,89 NLRB 617.CompareBoreva Sportswear,Inc.,73 NLRB 1048,1058;Snnnyside Winery,77 NLRB 93, 96. SALANT'& SALANP,INCORPORATED357seven ofthe supervisors at theLexingtonplant 86 attempted to coun-eract the C. I. O.'s 1946 drive by telling employees that the Re-spondent would never deal with the C. I. 0.; that employees wouldbe well advised to vote for the A. F. L. because the Respondent wouldnot bargain with the C. I. 0., but would accept the A. F. L.; andthat cut-backs, layoffs, even abandonment of the plant would probablyensue if the C. I. O. should be selected as bargaining agent.We havecredited this testimony, in many instances disbelieving the super-visors' sworn denial of statements imputed to them by the GeneralCounsel's witnesses and thereby reversing direct or inferential find-ings of the Trial Examiner as to the credibility issues involved.Wedigress at this point to explain why, in this case, we have so exten-sively rejected the Trial Examiner's judgment as to the truth orfalsity of testimony taken before him.As the Board recently stated inStandard Dry Wall Products, Inc.,91 NLRB 544:In all cases, save only where there are no exceptions to theTrial Examiner's proposed Report and Recommended Order, theAct commits to the Board itself, not to the Board's Trial Exam-iner, the power and responsibility of determining the facts, asrevealed by the preponderance of the evidence?Accordingly, inall cases which come before us for decisionwe base ourfindingsas.to the facts upona, de novoreview of the entire record, and donot deem ourselves bound by the TrialExaminer'sfindings.Nevertheless, as the demeanorof witnessesis a factorof conse-quence in resolvingissues ofcredibility,2 and as the Trial Exam-iner, but not the Board,.has had the advantage of observing thewitnesses while they testified, it is our policy to attach greatI See Sec.10 (c) of the Act, and compare Sec. 4(a).See also :Consumers PowerCo. v. N. L.R. B.,113 F. 2d 38, 43(C. A.6) ; N. L. R. B. V. Air Associates,Inc.,121F. 2d 586(C. A.2) ; N. L.R. B. v. Botany Worsted Mills,133 F. 2d 876,882-883(C. A.3) ; N. L. R. B. V. Laister-Kaup'mann Aircraft Corp.,144 F.2d 9, 16 (C. A. 8) ;N. L. R. B. v. Tex-O-Kan Flour MillsCo., 122 F. 2d 433,437 (C. A.5) ;N. L. R. B. v.Universal Camera Corp.,179 F. 2d 749,752-753(C.A. 2), cert. granted May 29,1950,339 U. S. 962.2 But only one of the many factors by which credibility is tested. SeeEasternCoal Corporation,79 NLRB 1165,1166, affd. 176 F. 2d 131(C.A. 4).CompareWigmore,Evidence,Sec. 1396(1940).See also :N. L.R. B. v. Sartorius,140 F. 2d203, 205(C.A. 2), enforcing 40 NLRB 107,in which no Intermediate Report wasissued;N. L.R. B. v. Brown Paper Company,Inc.,133 F. 2d 988, 990(C.A. 5) ;N. L. R. B. v. Tex-O-Kan Flour MillsCo., 122 F. 2d 433, 437(C. A. 5).E8So far as the record shows,there were only 10 members of the supervisory staff underBagwell at the Lexington plant in 1946,including Head;who travelled from plant to plant,and Richardson,who became a supervisor in August.Six of the seven supervisors impli-cated in this line of testimony,but neither Bagwell or Gilley, were called as witnesses forthe Respondent. 358DECISIONS OF NATIONALLABOR RELATIONS BOARDweight to a Trial Examiner's credibility findings insofar as theyare based on demeanor.'Hence we do not overrule a Trial,Examiner's resolutions as to credibility . except-where, the clearpreponderance ofallthe relevant evidence convinces us that the.Trial Examiner's resolution was incorrect.3Lancaster Foundry Corporation,75 NLRB 255,256;Robbins Tired RubberCompany,Inc.,69 NLRB 440;VermontAmerican FurnitureCorp.,82 NLRB 408;Minnesota Mining & Mfg.,81 NLRB 557.Compare :SecurityWarehouseand ColdStorageCo.,35 NLRB 857,883-884, enfd.136 F. 2d 829(C.A.9) ; BahanTextileMachineryCo.,43 NLRB97, 100;Bohn Aluminum andBrassCorp.,67 NLRB 847,849;Cedartown Yarn Mills,76NLRB571, 573.In the present case we have adhered to this general policy, but wehave overruled numerous credibility findings of the Trial Examiner-even some findings which appear to be based primarily on demeanor-because we are convinced that the evidence pertinent to each of thesecredibility issues clearly preponderates against the Trial Examiner'sresolution.In making our independent review of this record, we have carefullyconsidered the fact that the Trial Examiner's resolution of credibilityissues must have been influenced by his appraisal of matters which weare not in a position to judge independently : the personality andbehavior of the witnesses on the stand.But the Intermediate Reportis so drafted that we are left in doubt as to the Trial Examiner'sactual reaction to most of the individuals who testified in his presence..Reciting generally that his findings were based upon' his "observationof the witnesses," the Trial Examiner reported specifically that he.had received a favorable impression of "the supervisors who testifiedin this proceeding," and added that "many, if not all of the [GeneralCounsel's] witnesses.... gave confusing and self-contradictory tes-timony...."We find these blanket observations unrevealing andof comparatively slight value.For one thing, the Trial Examiner'sgeneral characterizations of groups of witnesses disclose little ornothing as to his reaction toparticularpersonalities.And, as to theemployees who testified for the General Counsel, the Examiner's state-ment that their "testimony" was "confusing and self-contradictory"(a statement for which we find little support in the transcript) is un-informative as to whether or not the Trial Examiner believed fromtheir appearance on the witness stand that these persons were trying totell the truth.The Trial Examiner implied that these witnesses wereunbelievable because the General Counsel might have called other per-sons to corroborate them,37 but the absence of cumulative evidencedoes not alone discredit sworn' testimony.Moreover, the value of the'37As we have noted above(footnote 22) the Trial Examiner applied this adverse criti-cism only to the General Counsel's evidence,not the Respondent's. SALANT & SALANT, INCORPORATED359Trial Examiner's observations of demeanor in this case is diminishedby his repeated citation of asserted objective reasons to support con--clusions as to which of two conflicting versions,of material facts wasworthy of credence 38 because, in many instances, we have found those.very reasons to be unsupported by the record. In a significant num--ber of instances the Trial Examiner seems to have become confusedas to time sequences, the identity of persons, the actual purport ofwhat witnesses said on the stand, and other circumstances relevant to,credibility.He appears also to have been influenced, in discountingmuch of the testimony offered by the General Counsel, by hiserroneous.legal opinion that the testimony in question, whether credited or not,,had no material bearing upon the unfair labor practice issues in the,case.39These defects in the Report impel us not to rely in this par-ticular proceeding upon a respected Trial Examiner's appraisal ofthe demeanor evidence.We are mindful that an unclear Report does not necessarily sig-nify that the Trial Examiner who wrote it was wrong in his judgments.as to credibility.This being. so, we might well have accepted thecredibility findings of the Trial Examiner in this case, were it not for-his failure to recall and properly evaluate background facts, corrobo-rative testimony, and other objective circumstances bearing upon the-probable veracity of each witness in turn.He appears'to have judged-each witness in isolation, and appraised each bit of testimony as if-it stood alone.Using this wholly fragmentized, approach, he failed.to perceive the integrated pattern which emerges when the inde-pendent and apparently unrehearsed stories of all the General Coun-sel's witnesses are dovetailed.On a reading of the entire record, we find this connected web oftestimony wholly convincing, and doubly so when it is considered-against the background of the Respondent's established anti-C. I. O.policy.To illustrate, we, like the Trial Examiner, might have been,skeptical of Ernest Scates' testimony about his conversations -with38For Instance, the Trial Examiner termed "inconceivable" Ernest Scates' testimony-that Odle, in July, asked him to get Mrs. White to work for the A. F. L., because, the-Trial Examiner thought, the witness (whom he confused with his cousin Ollie Scates)was already known as a C. I. O. leader at the time of the conversation in question.How--ever,as allthe evidence clearly shows that the C. I. O. campaign was not fully under-way until August 2, find that Ernest Scates did not join the C. I. O. until August 3,.we can perceive nothing "inconceivable" in this testimony.Likewise, the Trial Examiner's finding that no supervisor ever informed an employeethat the Respondent would close the plant if the C. I. O. won the election seems to be-based on his irrelevant finding that the record disclosed no such actual intention on thepart of the Respondent.See also footnotes 25, 26, 28, and 30 above. Other factual inaccuracies, which reduce-our willingness to rely upon the Trial Examiner's conclusions, are pointed out in our-discussion of the 8 (a) (3) issues, below.11See, for example, footnotes 10 and 23, above. X60DECISIONS OF NATIONALLABOR RELATIONS BOARDGilley and Odle on August 13, in which he was told of the allegedtelegram from Salant,i f that testimony stood alone.But ErnestWhen we'consider the corroborative circumstances and testimony-all of whichthe Trial Examiner apparently overlooked-we have no real choice,but to reverse the Trial Examiner's findings that Scateswas not en-titled to credence..Four other witnesses for the General Counsel saidthat they had heard about this telegram from Gilley, Odle, Armstrong,.and Garner.It seems most unlikely that all this testimony was pureinvention.The Respondent did not trouble to call Gilley, who was:said to be the recipient of the alleged telegram.Moreover, it was-quite true, as the telegram is supposed to have said, that Salant had justthen announced. his refusal to bargain with the C. I. O. at Union City.And, considering that the supervisors involved were all old hands,:familiar with the Respondent's history of opposition to the C. I. 0.,it seems a matter of simple human probability that they should have-believed,and said to employees,that Salant would not bargain withthe C. 1. 0. at Lexington.40The demeanor of these supervisors on thestand may have been straightforward and prepossessing.We respect,the Trial Examiner's impression that they were forthright and hon-est, but in good conscience we must find that it was the General Coun-sel's witnesses, not the supervisors, who were telling the truth in thisinstance.It is essentially for the same reasons that we have credited-the testimony of the General Counsel's employee witnesses as to sev-eral other,similar,episodes and conversations, as particularly noted,elsewhere in this opinion.Reversing the Trial Examiner for the foregoing principal reasons,-we have found that Gilley and most of the supervisors at the Lexing-ton plant, in July 1946 and thereafter, declared to employees on nu-merous occasions that the Respondent would never bargain with theC. I. 0., although it would accept the A. F. L. as bargaining agent,.and threatened that the Respondent would take measures of economic40Each and every one of the supervisors who testified avowed either that he had noinkling of the Respondent's opposition to the C. I. 0., or that he was unaware of the-union activity among.the employees,or. that he had never discussed the spirited union.campaign at all, even with other supervisors or in his own home. Their assertions thatthey maintained an aloof and disinterested attitude toward the whole subject severelytax our credulity.The Respondent admitted that it had advised all of its supervisors,by memorandum, that it had been "harassed" by the C. I. O. One of the supervisors,Armstrong,admitted knowledge of this memorandum, and then changed his testimony,.and one Odle reluctantly admitted knowledge of the Respondent's anti-C. I. O. sentiment.We think that the real attitude of the supervisors is more accurately shown by testi-mony like that of Hamlett,who said without direct contradiction that Garner, when.advised of the C. I. 0.. victory by employee Martin, asked whether "anything could bedone about it before the C. I. O. got a contract," and like that of Ollie Scates who reported,-without contradiction, a remark of Odle's that Bagwell was "right" when he said theunion campaign"would cost him his job." ,SALANT & 'SALANT, INCORPORATED361reprisal if the C. I: O. should win the election.There remain forconsideration, as to this branch of the case, certain minor legal issues.Argumentatively assuming the truth of 'the facts discussed above,the Trial Examiner found that the anti-C. I. O. propaganda dissemi-nated by Gilley and the supervisors was not a violation of the Actbecause the Respondent through A. B. Salant had announced a posi-tion of neutrality in the union campaign, and because it was apparentthat the supervisors who spoke against the C. I. O. were expressingonly their personal opinions.The Trial Examiner also found no evi-dence to show that Gilley was an agent of the Respondent. This iscompletely erroneous.The record does show that Gilley, as well asthe supervisors, were agents of the Respondent in labor relations.Their anti-C. I. O. propaganda, summarized above, went beyond mereexpressions of opinion and tended to deprive employees of the or-ganizational freedom guaranteed them in the Act.Nothing that wassaid or done by A. B. Salant in this case nullified the coercive effectof his subordinates' unified efforts to keep the C. I. O. out of the Lex-ington plant.We find, therefore, that by the statements of Gilley and the super-visors detailed in our recital of facts above, and by Armstrong's andOdle's interrogation of employees as to their union affiliations oractivity, the Respondent violated Section 8 (a) (1) of the Act.0. The alleged assistance to the A. F. L.The complaint alleges that the Respondent initiated and sponsoredthe A. F. L., that it assisted, dominated, and contributed support to it,and that it also urged and threatened its employees to assist and be-come members of the A. F. L. The evidence tending to support theseallegations is as follows :As we have already found, A. B. Sala.nt, Gilley, and supervisors atthe Lexington plant, in talking to the employees on various occasionsdescribed above, coupled expressions of preference for the A. F. L..with threats of economic reprisal or declarations that the Respondentwould not deal with the C. I. O. Similarly, according to ErnestScates, Odle went so far as to ask him in late July (before the witnesshad definitely made up his mind to support the C. I. O. and donned a.C..I.O. button). to get Adeline White to work for the A. F. L., re-.marking that the "company" would also be "glad" if Scates himselfwould promote the A. F. L. Odle denied this testimony.We creditScates.4141 In finding Scates' testimony"inconceivable,"the Trial Examiner confused ErnestScates with his cousin, Ollie,and apparently misconceived both the actual purport ofErnest Scates'testimony as well as the time and other objective circumstances to whichit referred.These objective circumstances(see footnote 38, above)and the entire recordsupport our belief of Scates' testimony.929979-51-vol. 92-25 362DECISIONS OF NATIONALLABOR RELATIONS BOARDTwo witnesses for the General Counsel, Ray Goff and JamesGarvey, the latter a former supervisor,42 testified that Hal Milam,foreman of the shipping department, actively participated in theA. F. L.'s drive for members, collecting signed A. F. L. cards fromemployee solicitors and helping to count and list A. F. L. adherents.Goff testified that he himself actually solicited at least three employeesto join the A. F. L. at Milam's request.Milam denied that he assistedin A. F. L. solicitation, but we credit the mutually corroborative testi-mony of Garvey and Goff.43The Respondent's support of the A. F. L. also took the form ofrestricting C. I. O. solicitation during working hours, while permit-ting A. F. L. adherents to solicit without restriction..Ollie Scatestestified that after the union campaigns began, Supervisor Meltonwas watchful of him and of his cousin Ernest in their contacts withproduction employees while repairing machines, and that Melton fol-lowed them about in their work, telling them a machine did not needrepairing or that the repair was satisfactorily completed 44ErnestScates, too, testified that Melton was "plenty tough" on him duringhis first period of service at the plant and that when he was rehiredBagwell promised him that he would "not be bothered at his workby Melton." 4542 See Section III D below where this witness' termination of employment is discussed."The Trial Examiner found that Garvey's testimony as a whole was "concocted,"overlooking the corroboration in Goff's testimony.We do not believe the record justifiedthe Trial Examiner's condemnation of Garvey. See footnote 83 below.As to Goff's testimony,contradicted by Milam, the Trial Examiner overlooked not onlythe corroboration in Garvey's testimony but the partial corroboration in employee Jowers'testimony that he had signed an A. F. L. card at Goff's request.Presumably the TrialExaminer included Goff. like other employee witnesses,in his blanket characterizationsof "confusing"and "self-contradictory."The Trial Examiner found Milam"forthrightand honest,"a finding which,as discussed in footnote 83 below,we do not think his testi-mony as a whole merits. Testimony ignored by the Trial Examiner,which tends toconfirm Milam's assistance of the A. F. L.,was City Recorder Brown's admission thathe had told Board agents that Milam asked for the city hall for an A. F. L. meeting.However, on the stand,Brown would not swear that Milam had made such a request,although admitting his previous statement to Board agents.49Ollie stated that Melton "stayed in part of the building where she could observe"all their movements.He also referred specifically to one occasion in September 1946before the election, when he had been called to repair the machine of an experiencedoperator who had been rehired after a prolonged absence.As he recalled the incident, innot "over two minutes' Melton came up and said nothing was wrong with the machine,told him he-should not he talking-with the operator,and that he should leave.46 In March 1947 Ernest Scates was rehired after a long layoff.It is implicit in themutual conditions imposed in this rehiring-by Bagwell,that Scates should not exploithis position as a roving employee to work for the C. I. 0., and by Scates that he shouldnot "be bothered in his work"by Melton-that Bagwell admitted that Melton had unneces-sarily interfered with Ernest Scates' work. SALANT & SALANT, INCORPORATED363Melton denied "following" the Scateses at their work but testifiedthat she might have asked them "what was wrong" with a,machine,or how long it would take to fix it.We credit the Scateses48Ray Goff testified that he "had to stay a lot closer" to his machineafter he "switched" to the C. I. O. because a supervisor or Bagwellwould always "turn up" when an employee was handing out C. I. O.cards, but not if the cards were A. F. L.According to Bertha Lewis,an active C. I. O. member, Forelady Audrey Lancaster stopped the.witness "talking C. I. 0." one day shortly before the election, disre-garding Lewis' protest that "some" could go all over the factory andtalk, but "we" couldn't "say a word."Lewis also testified that RoyMartin, an employee in Milam's shipping department, "was all overthe factory . . . working for the A. F. L." without restriction.Thetestimony of Lewis and Goff was undenied.We credit it47In addition the record contains some evidence that the Respondentnot only supported 48 but actually initiated the A. F. L.'s member-ship drive.Goff testified on rebuttal that on August 1 Odle toldhim that he had "burned midnight gasoline last night looking foran AFL organizer."We also note that Garvey testified that Gilleyasked him "before the C. I. O. campaign" whether he knew of anA. F. L. organizer.But whether or not this undenied testimony ofGoff and Garvey be credited, we find it insufficient to establish thatthe A. F. L. organizational drive, which was commenced also simul-taneously with that of the C. I. 0., was actually initiated by theRespondent.-We do find, however, that the acts and statements ofA. B. Salant, Gilley, and the various supervisors as recounted aboveconstituted assistance to the A. F. L. in violation of Section 8 (a) (2)of the Act.40ObviouslyMelton did not deny questioning the Scateses at their work.The TrialExaminer made no reference in the Intermediate Report to any testimony concerningdiscriminatory restrictions on C. I. O. solicitation.Ernest Scates testified that Bagwell,in the presence of one Davidson,an executive of the Respondent,told him Melton wouldno longer bother him.Davidson was not called as a witness,and, as previously observed,Bagwell also did not testify.Melton's denial that Bagwell ever told her, in the presenceof Davidson and Scates,"not to follow Ernest Scates around,"is not relevant.'.',In its brief to the Trial Examiner,Respondent refers to an inconsistency in Goff'stestimony concerning his having"carried" C.I.O. cards in the plant.We think Goff'stestimony,in its context,isnot inconsistent.Goff testified on direct examination thathe "carried"no C. I.O. cards,meaning he made no attempt to get them signed duringworking hours.On cross-examination he admitted that he did"carry" cards in his pocketwhile at work.98We reject,as clearly erroneous,the Trial Examiner's finding that the "record isbarren of aid or assistance given to the AFL by Respondent."'BHowever, the Trial Examiner's finding that the A. F. L. campaign was commencedby its own officials or by one of Respondent's nonsupervisory employees is not supportedby affirmative evidence in the record, and we reject it, as we do his finding that Respondentmaintained a neutral union policy as soon asthe A.F. L. and C. I. O. campaigns wereunder way. 364DECISIONSOFNATIONAL LABOR RELATIONSBOARDD. The allegeddiscriminatorydiseharrges1.Annie BellThe complaint alleges that this employee was discriminatorily dis-charged on or about August 12, 1946. In its answer the Respondentavers that Bell quit its employ in April 1946, and that it did notdiscriminate against her.Bell was first hired at the plant in January 1944.She worked con-tinuously until April 1946, first as a button sewer, later as an inspector,under Foreman Armstrong. In April 1946 her house was destroyedby fire and she quit work to assist. in rebuilding it.At that timeSuperintendent Bagwell told her to reapply for work whenever herhouse was rebuilt.Bell moved back into her house during the firstweek of July 1946 and on the second Monday, July 8, applied to Bag-well for work.Bagwell told her that he was then taking inventoryand had no work for her, but that he would "call" her as soon as workbecame available.She saw Bagwell again, about a week later, andwas again told that there was no opening yet 50 Bell then appliedfor unemployment compensation but also, according to her testimony,continued to apply for work at the plant.Meanwhile, she attendedthe C. I. O.'s first meeting, on August 2, and several other meetingswhich were held subsequently.51Bell testified that the third time she went to the plant seekingwork-she thought this was in August-she was looking for Bagwell,but was intercepted by her foreman, Armstrong; and that Armstrongtold her she need not speak to Bagwell, as Bagwell had already in-structed him (Armstrong) to recall her to work, and he would do so..Bell further testified that, a few days later, and a day or two aftershe had attended one of the evening C. I. O. meetings, she calledArmstrong on the telephone and asked him when she could expect tobe reemployed.This time, according to Bell, Armstrong said he"didn't know so much about it now," inquired "what side of the fence"Bell was on, and stated that he would have to know this before hecould "tell [her] any more about corning back to work."He also saidthat he had heard she "attended a meeting the other night" and whenshe pointed out that other plant employees had been at the same meet-ing, he observed, "Yes, they are already working and you are not;you are just trying to get back on"; and added that she would have tosee Bagwell.Armstrong, called as a witness at the hearing, flatly de-"These facts are contained in Bell's uncontradicted testimony,apparently creditedby the Trial Examiner.Bagwell did not testify.51The Trial Examiner found that Bell never joined either the C. I. O. or the A. F. L.This finding is immaterial to the question whether the Respondent discriminated againstBell because of her C. I. O.activity. SALANT & SALANT, INCORPORATED365nied these conversations with Bell, and went so far as to make the im-plausible claim that he, Bell's own foreman, did not even know that shewas. trying to obtain work again after repairing the fire damage toher home.Bell's testimony was clear and unshaken; Armstrong of-fered incredible testimony as to other significant matters.We be-lieve Bell.52After her second conversation with Armstrong, Bell made -nofurther application for work at the plant, believing that it wouldbe futile.She was never rehired by the Respondent. In April 1948,through the State employment service, the Respondent offered Bella position, but she was then working elsewhere and did not acceptthe offer.The record indicates that an experienced employee was hired forbutton sewing-an operation at which Bell was experienced-inSeptember 1946; and Blackwell, also an "experienced employee," washired as an inspector on November 18, 1946.53 Bell was not offeredeither of these jobs, although it was the Respondent's policy, accord-ing to the testimony of plant superintendent Giles, to offer reemploy-ment to "experienced operators on . . . jobs that were open." 54To recapitulate : In July, before Bell participated in any unionactivities, Bagwell definitely represented to her that she could expectto be reemployed, although he had no job immediately available forher at that time.A month later, Armstrong told her, in effect, thatshe could not "get back on" unless her position on the union questionwas acceptable to the Respondent.55Thereafter, the Respondentnever fulfilled the promises to recall Boll, made by both Bagwell andArmstrong.Considering these facts, and the Respondent's policy ofopposition to the C. 1. 0., we are convinced, and find, that Bell was62 In concluding that the discrimination charge as to Bell was unproved,the TrialExaminer relied partly on Armstrong's testimony,which he credited,but he also reliedupon other circumstances which,in our opinion,do not suffice to overcome the evidenceof discrimination.Examples of incredible testimony given by Armstrong,a foremanfor 10 years,include his denial of knowledge ofanymaterial or machinery removal, anddenial of knowledge of respondent's antiunion record except what he "read in the paper"and did not remember.63Giles, the plant superintendent at the time of the hearing, so testified,stating thatBlackwell was the first inspector hired "after July 11, 1946" (a date which coincidedapproximately with Bell's first application for reinstatement).64Robert Salant,in his testimony,described this policy as based on"a combination ofwork [meaning, presumably, competence] and seniority," but it does not appear that therewas any formal seniorityrule in effect in the Respondent's plants,under which a particularsequence was followed in the recall of experienced employees.Apparently the names ofqualified former employees were kept in the Respondent's files for a considerable period oftime,for Giles testified that prior to April 1948(when Bell and other claimants in thiscase were offered reemployment)it had been the Respondent's practice to "go through"its files and"offer reemployment to old employees"from time to time.66 It was at about this same time that Bagwell told Gurley, another C.I.0. supporterwhose case is discussed below,that he would not rehire her after a layoff as-long as the"yah-yah and the mess went on down there." 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscriminatorily denied consideration for reemployment at the Lex-ington plant in August 1946,68 because her interest in the C. I. O.had become apparent.The Respondent thereby discouraged unionmembership, in violation of Section 8 (a) (1) and (3) of the Act.2.Theoda GurleyThe complaint alleges that Gurley was discriminatorily dischargedon or about August 19, 1946. The Respondent avers in its answerthat Gurley was permanently terminated on June 28, 1946, for lackof work '57 and that no work was available for her when she reportedon August 19, 1946.Gurley was first hired at the plant in 1932. She worked last asa collar setter but had also done button holes, buttons, collar bandstitching, and pocket sewing.The last day she worked was June28, 1946.After that she sent word to her forelady, Audrey Lancaster,that she was ill and would have to take some time off, to which Lan-caster assented.Gurley testified that she joined the C. I. O. "some time in the lastof August" and attendedsomeC. I. O. meetings, although she didnot "think" she attended the first one."' She applied for work at theplant again on August 19, 1946, when Bagwell told her he was"sorry" but he couldn't use her "as long as the yah-yah and the messwent on down there" and advised her to "get out and get anotherjob."Asked why he was then hiring people for work she could do,Bagwell said he didn't know she could do other jobs.59Previously Gurley had been off sick and had no trouble gettingback to work immediately.On April 12, 1948, she was advised thatemployment was available for her at the plant, but after one attemptto respond, on a day when the plant was not working, she ignored thenotice and continued to work elsewhere.When Gurley sought to return to work at the plant on August 19,1946, the union campaign was at its height.By that time it appearsthat three of the weekly C. 1. 0. meetings had been held at the city hall56 In computing the loss of pay suffered by Bell, the Respondent, of course,will not becharged forthe period, whatever it was, between August 1946 and the datewhen suitablework was available for Bell.64 Inconsistently,the Respondent attempted to introducein evidence an unsigned carboncopy of a separation slipdatedAugust16, 1946,showingthatGurley quit due to sickness.saThe Trial Examiner's finding that the recordis "devoidof anyevidence that Gurleyengaged in any concerted activities protectedby the Act"is clearly erroneous.ee Gurleytestifiedthat she had done collar setting forapproximately the last year of heremployment.Before that the evidence indicates that she had changed around on otheroperations.Bagwell appears to have been in chargeof theLexingtonplant atleast since1943.(Salant&Salant, Inc.,66 NLRB 24, 99).In view of Bagwell's long service assuperintendent,the small size of the plant, and Gurley's 14 yearsof employment at thisplant, we think Bagwell knew that Gurley could do jobs other than collar setting.Bagwelldid not testify. SALANT & SALANT, INCORPORATED367and some smallermeetings at employees' homes.Assuming Gurleydid not attend the August 2 meeting, which Supervisor Odle attended,there was ample opportunity, before she applied to return to work,for her to attend subsequent meetings, during which Supervisor Hornwas seen watching the city hall.That her attendance at such meet-ings had come to the Respondent's attention by August 19 we thinkis shown by Bagwell's comment 6ethat he couldn't useherwhile the"messwent on." In effect, Bagwell by this remark admitted that heat least suspected her of C. I. O. leanings and was unwilling to re-employ her and risk an increase in the number of employees who ex-hibited an interest inthe C. I. O61We find thta by Bagwell's refusalto reemploy Gurley on August 19, 1946,62 the Respondent discrimi-nated in regard to the hire or tenure of her employment in violation ofSection 8 (a) (3) of the Act, thereby violating Section 8 (a) (1) ofthe Act.3.Exie DyerThe complaint alleges that Dyer was discriminatorily dischargedon or about October 11, 1946.In its answerthe Respondent aversthat Dyer was dischargedfor cause.Dyer was employed by the Respondentas aninspector from August1940 to October 11, 1946.She joined the C. I. O. and wore her buttonat work, in plain view, throughout the month of August 1946. Shetestifiedthat she attended the first C. I. O. meeting on August 2, andmissed only a few of the others.Armstrong, her foreman,unques-tionably knew of her C. I. O. affiliation because it was she who toldhim in August, when he asked her whether she had filled out a card,that she had,filled out a blue (C. I. 0.) card.Dyer was 1 of 14 inspectors, only 3 having been employed longerthan she.She testified without contradiction that she hadconsis-tently made her quota, that all inspectors occasionally had a few shirtsreturned for defects which they had passed, but that noone was dis-charged for this, and that she had had no shirts returned to her for80We note that the Trial Examiner credited Gurley's account of her August 19 interviewwith Bagwell.m Assuming that Gurley did not join the C. I. O. until after August 19,"the law is clearthat the discharge of a nonunion member is none the less discriminatory when it is moti-vated by a belief, or even a suspicion,of her union membership,activity,or sympathy."Boreva S ortswear, Inc.,73 NLRB 1048, 1065,citing N. L.R. B. V. Vincennes Steel Corp.,117 F.2169 (C. A. 7).°'Giles, the plant superintendent at the time of the hearing,testified that the Respond-ent's records showed that after August 20,1946, the first collar setter was hired on March31, 1947.We do not regard this as the date of discrimination agaihst Gurley because itwas in August 1946 that Gurley, like Bell,was apparently stricken from the Respondent'srolls of employees eligible for recall.Moreover,Gurley, with 14 years' experience at theplant, could perform numerous,operations,and Bagwell tacitly admitted.In August 1946,that there was work available. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARD"quite a while" before her discharge.Armstrong testified that at,some unspecified time prior to the day of Dyer's discharge he had_"had occasion" to warn her about bad work 63However, we creditDyer's testimony that, although Armstrong had admonished the in-.spectors asa group,on several occasions, to maintain production andpass no bad work, she had never been warned individually.-Inspecting consists of looking over shirts, pulling off strings, but-.'toning the shirts, stacking them in bundles of 5 dozen, and placing onthe bundlea ticket bearing the inspector's name, the number of dozens,and the cut.On Friday afternoon, October 11, 1946, Armstrong cameto Dyer's table and Dyer heard him tell Quality Supervisor Head thathe had "the shirts" ready for her, whereupon Armstrong and Head.brought 2 or 3 dozen shirts to Dyer. Apparently Superintendent Bag-_well came up at this point.According to Dyer, Head said, "We can'thave this kind of work"; she (Dyer) replied that the shirts were nothers; then Bagwell told her to go to the office and get her check.According to Armstrong, Dyer said, "That's the best I can do," with-out explaining that she had not inspected the shirts in .question.Ac-cording to Head, too, Dyer said merely that she was doing as well asshe could do, that if the Respondent could get somebody who coulddo better they should do so.Dyer did not remember saying this, anddenied that she "talked back" to Head.Dyer testified that she did not believe the shirts in question had beenpassed by her because one of her tickets waspinnedon the bundle,and she had been splitting her tickets over buttons for 2 days, havingrun out of pins.She further testified that when she tried to explainthis to the three supervisors, they paid no attention.The recordshows clearly that only one inspector's ticket is placed on each bindleof 5 dozen shirts, and that this ticket is removed by the presser.Headand Armstrong both admitted that the shirts brought to Dyer werethe remnant of a bundle on which a presser had started, thus indi-cating that the original inspector's ticket had been removed from thatbundle.03Asked by Respondent's counsel to describe what happened when Dyer was discharged,Armstrong had volunteered that he "told [Dyer] about her bad work:"on the morning ofOctober 11,"two or three times."The following colloquy then ensued :Q. . . . Prior to. the day of her discharge, had you had occasion to warn her abouther work?A. Yes sir; I did that morning.Q.Had you before that morning?A. Yes, sir.This testimony scarcely supports the Trial Examiner's finding that Armstrong "had.com-plained to Dyer about her passing faulty workon many occasions prior to her discharge."(Emphasisadded.)As we have previously noted, Armstrong offered incredible testimony concerning severalsignificant matters.Dyer, on the contrary, seemed to be a cb.ndid and unrehearsed witness ;.her testimony, which was unshaken on cross-examination, impresses as as truthful. SALANT & SALANT, INCORPORATED369We find the evidence insufficient to establish that the defective shirtswhich Dyer was accused of passing had actually been inspected by her.As this bundle of shirts had already been broken in the pressing room,the original inspector's ticket on the bundle must have been removed,and one of Dyer's tickets could easily have been placed on the bundleby mistake 65Moreover, in view of Dyer's long record of satisfactoryservice as an inspector, it seems extraordinary that on this one occa-sion she would have passedseveral dozen shirts-thegreater part ofa bundle of 60, according to Armstrong and Head-which were souniformly defective as these were said to have been .6.6 In the circum-stances, we credit Dyer's testimony that she tried to tell her super-visors that the work in question was not hers, and we think that theirindifference to her protest indicates that they were bent upon dis-charging Dyer, regardless of the facts as to the quality of her work.Dyer was an open supporter of the C. I. O. and, as we have seen, theRespondent's persistent efforts to frustrate the C. I.O.'s program werecontinued after the Board election.67We find that the Respondent'sactual reason for discharging Dyer upon a flimsy pretext of bad workwas her union affiliation.By the discharge of Dyer on October 11,1946, the Respondent discriminated in regard to the hire or tenure ofher employment in violation of Section 8 (a) (3) of the Act, therebyviolating Section 8 (a) (1) of the Act.4. Irene DerryberryThe complaint alleges that this employee was discriminatorily dis-charged on or about November 20, 1946.The Respondent avers inits answer that Derryberry "voluntarily quit" on that date.Derryberry had been a center hemmer at the plant for 10 years.She testified that she always made production and had received nocriticism of her work except with respect to an occasional shirt.Derryberry joined the C. I. O. about the middle of August 1946.She wore her button at work for about 2 days, and testified that shesaw Superintendent Bagwell "give it a hard look" one time.OnNovember 20, Melton, Derryberry's forelady, summoned Derryberryfrom her work to see Quality Supervisor Head. In the presence ofMelton and Supervisor Horn, Head showed Derryberry about 3085 The testimony of Head and Armstrong that neither of them pinned one of Dyer's ticketson. the bundle does not obviate this possibility.saDyer testified that the shirts shown to her had"strings" hanging from them.Headand Armstrong testified that some of the shirts had no hems or had raw edges on thehemming, "run off places"on the pockets,and "threads anywhere from 5 to 7 inches longin the pocket."6,As noted above in Section B, Supervisors Odle and Head implied,during the weeksfollowing the election,that the plant would soon be closing. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDdozen shirts;someof which had the the center hems ripped.Derry-berry stated that the shirts were not hers, or that they had not lefther machine in defective condition because she backstitched (to-pre-vent ripping).She also pointed out that she was not the only opera-tor doing "centers."After the following colloquy :Head : Well, you don't think you can do the work right?Derryberry : I am doing the work the best I can.Head : Well, we don't need you any longer.Derryberry left the plant.Bagwell called her back the next day andsaid that Head had not meant to fire her, as it was his (Bagwell's)exclusiveprerogative to discharge employees.However, another em-ployee was working in Derryberry's place that morning, and Bagwelldid not offer to put Derryberry back to work. Instead, he gave hera separationslip bearing the notation, "voluntarily quit," and re-marked to Derryberry that he was "shocked about her work."Hemade no comment upon her reply that she was "as shocked as he was,"as she had never had bad work returned before.In April 1948 Derryberry was called concerning work at the plant,but she was then working elsewhere, and did not seek to be reem-ployed by the Respondent.-We find, contrary to the Respondent's contention, that Derryberrywas actually discharged by Head, and that she did not quit volun-tarily.Bagwell, in effect, confirmed the discharge when he talked toDerryberry the next day.Moreover, in a significant slip of, thetongue, Head remarked, during her cross-examination, that she had"let [Derryberry] go," thereby belying her testimony, on direct, thatshe had merely reprimanded Derryberry and then sent her back towork.The Trial Examiner found, although the Respondent did not di-rectly so contend, that even if Derryberry was discharged, it wasfor "good cause"-faulty work-rather than for union membership.We disagree.Head and Melton, in their testimony, attempted to provethat no less than 400 dozen shirts-more than 2 days' work-all ofwhich escaped notice at various points along the production line 68were suddenly detected in the inspection department on the day ofDerryberry's discharge; that the work was unmistakably Derryberry'sbecause the bad center hems had Derryberry's "key" thread; and thatthe ripping of the hems could not have occurred after the shirts leftDerryberry's machine.But here, again, as in Dyer's case(above),Center hemming is one of the first operations on a shirt.Giles, theplant superin-tendent who succeeded Bagwell, testified that any operator who happens to see somefeature of a shirt that will not pass inspection,will ordinarily"throw out" the shirt atthat point rather than send it on for subsequent operations. SALANT & SALANT, INCORPORATED371although it must have seemed extraordinary for such an experiencedemployee to turn out so many defective shirts so suddenly, the super-visors who figured in the discharge 69 appeared to be indifferent to theemployee's protest that the work in question was not hers.. And, again,the identification of the faulty work as work of the discharged em-ployee is unsatisfactory.Head and Melton testified that since thespring of 1946 each of the hemming operators had been required to usea different color of "key thread" ; but neither of these witnesses couldrecallwhat color Derryberry's "key thread" was supposed to be.Derryberry denied that key threadswereused in center hemming,testifying that all the hemmers got their thread fromthe same placeand used the same color, depending on the material cut which wasbeing processed.There was no convincing refutation of this testi-mony.We find that the defective shirts of which :Head complainedwhen she discharged Derryberry were not actually identified as Der-ryberry's work.After 10 years of satisfactory service in the same job, Derryberrywas abruptly discharged without warning,70 ostensibly on the basisof an improbable and unproved accusation of bad work. In this pro-ceeding, the Respondent does not even contend that Derryberry wasdischarged for inefficiency, but rests on the patently untruthful as-sertion that she quit her job voluntarily.We find that the real reasonfor Derryberry's discharge was her C. I. 0. affiliation.Hence wefind that the Respondent discriminated in regard to the hire or tenureof employment of Derryberry in violation of Section 8 (a) (3) of theAct, thereby violating Section 8 (a) (1) of the Act.5.Bertha LewisThe complaint alleges that Lewis was discriminatorily dischargedon November 25,1946. In its answer the Respondent avers that Lewiswas permanently terminated on November 7, 1946, because she "vol-untarily quit."Lewis started to work at the plant on November 11, 1932. She wasa collar setter at the time her service terminated, but had also donelabeling, sleeve boxing, band stitching, and collar bands.She testi-fied that she had been complimented on her work by various floorladiesand never had more than a few shirts returned for defects.Late inJuly 1946, she received a C. I. 0. card through the mail which sheseNeither Bagwell nor Horn testified at the hearing.70Head claimed to have warned Derryberry once about bad work, and Melton to havewarned her "prior to that occasion" (the discharge) but in view of Derryberry's longservice and her testimony that she had never had any criticism of her work except foran occasional shirt, we do not believe she had been given any warning that she would bedischarged unless her work improved. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned and returned.She attended the first and many of the C. I. O.meetings and wore her. button at the plant "most every day.". Sheactively campaigned for the C. I. 0., signed up members, preparedunion literature for circulation, and was elected to the negotiatingand the grievance committees.On Monday evening, November 4, 1946, Lewis' daughter, who livedin Petersburg, Virginia, telephoned that she was about to have asurgical operation.The next morning Lewis promptly notified Bag-well in order to give him time to get someone else to do her work, andasked whether she might leave that week end, taking 2 weeks off tobe with her daughter.Bagwell said that he wasn't supposed to letanyone off for more than 5 days at a time, to which she replied, "Youknow I can't get up there [to Petersburg, Virginia] and back in thattime."He then said, "You could miss a train or different things hap-pen; get back as soon as you can. 11 71He also told her to see himagain Friday afternoon.On Thursday the employees were told that the plant would notoperate on Friday, so Lewis saw Bagwell that afternoon. She testi-fied that he "spoke as if" he would take her back to work regardlessof the time she returned from Petersburg. She left the next day,November 8,72 and returned on Sunday, the 24th.While away sheconscientiously wrote to Audrey Lancaster, her forelady, once eachweek.In her, second postcard, written November 18, she asked Lan-caster to explain to Bagwell that she "couldn't be home the weekend"but "would be there the middle of the week."However, Lewis did return that week end, and phoned Lancasteron Sunday.Lancaster said Bagwell had put somebody on Lewis'machine but she was sure he would -give Lewis some other job untilsomebody dropped out, adding that Lewis would have to see Bagwellbefore she "punched in."Lewis called Bagwell that same day.Hetold her he had no work for her, and when she asked whether thatmeant she was "not going to get to work any more," he said "yes."The next morning Lewis went to the plant for her pay check andseparation sheet, and then to the State employment office to registerfor compensation, where she noticed that the separation sheet said"voluntarily quit."She telephoned to Bagwell and protested this,telling him she had offered to work and that she must "either workor draw," whereupon he said, "I will say, you did offer to work."Lewis told him he should have put "lack of work" on the separation7We think the Trial Examiner completely misconstrued this evidence.In her testi-mony, Lewis stated three or four times that Bagwell's lastwordwas to get back as soonas she could.72The Trial Examiner erroneously stated that Lewis did not leave until Saturday.the 9th. SALANT & SALANT, INCORPORATED373Sheet and she went down to the plant the next day to try to get himto do so, but he refused and said he had "plenty of work." In 1944Lewis had had an accident in the plant that necessitated her being offfor 6 months and she had no trouble getting back to work then.Neither Bagwell nor Lancaster testified.We credit Lewis' uncon-tradicted testimony.On August 14, 1948, Lewis accepted the respondent's offer of reem-ployment as a beginner at a guaranty of 40 cents an hour-her guarantywas 55 cents when she left-and was working at the time of the.hearing.The Respondent contends that a plant rule limited leaves of absenceto 5 days and that Lewis actually asked only for that amount but took10 working days and was therefore dropped from the rolls.Neithercontention is supported by the record.A plant notice which Gilesidentified 73 referred to the filing of written applications for leavesof absence of "more than five consecutive working clays."Obviouslyapplications for absences of more than 5 days were contemplated.Lewis was not asked by Bagwell to file a written request. In addition,her testimony that it was not customary to make such requests inwriting was not contradicted. In the circumstances we believe thatthe Respondent seized upon the leave-of-absence rule as a pretext fordischarging Lewis."Lewis was among the first and the more active members of the'C. I. O. at Lexington.Considering her long and satisfactory serviceat the plant, her ability to do several operations, the validity of herreason for being absent, Bagwell's clearly implied assent to her absence,her conscientiousness in advising her forelady while she was away, andthe latter's assurance that when she returned that she would be put towork immediately, we conclude that the refusal to reinstate Lewiswhen there was work available can only be ascribed to her known union73The following signed carbon copy of a notice,Respondent's Exhibit 34, was admittedin evidence as having been found posted in the plant by Superintendent Giles when hetook over in February 1948.Giles testified that he had no knowledge of the 1946 leavepolicy at Lexington,and there is no evidence as to whether or not this notice was actuallyposted in 1946:NOTICE TO EMPLOYEESMARCH 4, 1946.Leaves of AbsenceAn employee who expects to be away for more than five consecutive working days,but who does not want toquit,must file an application with the factory superintendentfor a Leave of Absence.Copy of such application is attached.If, on account of ill-ness, you cannot file this application yourself, a friend can do it for you.An employee who has been absent for five consecutive working days and has notreceived a Leave of Absence will be dropped from the payroll.SALANT&SALANT, INC.,By Il.B. BAGWELL,Supt.74There is no support in the record for the Trial Examiner's finding that "the sametreatment was accorded other employees who extended their leave." 374DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity and the Respondent's continuing policy of discouragingC. I. O. activity.75Accordingly we find that by failing to reinstateLewis on November 25, 1946, after her 2 weeks' absence, the Respond-ent discriminated in regard to the hire or tenure of her employmentin violation of Section 8 (a) (3) of the Act, thus violating Section8 (a) (1) of the Act.6.Bettie Lou GrissomThe complaint alleges that this employee was discriminatorily dis-charged on or about September 10, 1946.The Respondent avers inits answer that Grissom was discharged for cause on that date.Grissom's separation slip said "failure to produce required produc-tion after extended training period."As to her union activity, shetestified that White gave her a C. I. O. card during a rest period whenSupervisor Horn was standing several feet away, that she joined theUnion, wore her button from August 1 on, and attended most of themeetings until her discharge on September 10.Grissom was employed in 1944 as a learner on sleeve facing. Sheconceded that after 24 weeks' employment an operator is supposed tobe experienced, but that she never made the quota on sleeve facingafter completing the training period.She also did collar point trim(a scissors job), at which she testified that she sometimes made thequota.Quality Supervisor Head transferred her to collar point trimseveral times but Horn, her foreman until shortly before her discharge,told her they needed her on sleeve facing and retransferred her overher protest.In explanation of her failure to make production onsleeve facing, Grissom said the machine she worked on for her last yearat the plant was worn out.Plant Superintendent Giles identified Respondent's file styled"PieceWorkers, June 1, 1946," from which and from similar filesdated subsequently, he read Grissom's production record from June 1to the date of her discharge.He also read the records of. other Sleevefacers, aswell as the amounts paid Grisson in adjustment of thedifference between what she earned on a piecework basis and what shewas guaranteed.Most of the sleeve facers did between 90 and 100dozen per day andone asmuch as 115, whereas Grissom did as manyas 55 and 60 dozen only occasionally.The production quota on flannelshirts seems to have been 69 dozen a. day, although Grissom testifiedthat Horn told her it was 891/2.Concerning Grissom's machine, Ernest Scates testified that all themachines were in bad condition although one or two seemed better thanGrissom's;Ollie Scates testified that Grissom's machine was the71 See footnote 67 above. SALANT & SALANT, INCORPORATED375"sorriest" one:.-in the building and beyond his ability to fix, and thatRay Richardson, who had become Grissom's foreman at the end ofAugust, had observed that it didn't seem to run as fast as the others.Although it appears likely that Grissom was handicapped by themachine she worked on, it is doubtful from the record that the ma-chines of other operators were sufficiently superior to explain, alone,Grissom's consistent failure to make production.As Grissom ad-mitted that she failed to make the production quota and that Hornhad spoken with her "once or twice" about the matter, we find theevidence insufficient to show that Grissom was discriminated against.Accordingly, we shall grant the Respondent's motion to dismiss the8 (a) (3) allegation of the complaint as to Grissom.7.James GarveyThe complaint alleges that Garvey, aforeman,was discriminatorilydischarged on or about October 8, 1946, in violation of Section 8. (1).and (3) of the Act.76 In its answer, the Respondent alleges thatGarvey was laid off for lack of work.77Garvey had been employed at the Lexington plant for 14 years.He became foreman of the cutting room in 1934 or 1935, and served inthat capacity until October 1946 when he was laid off.Due to a shortage of materials, the plant was operating only about3 days per week in October 1946. There were layoffs in several de-partments, including the cutting department.On October 11, asGarvey was preparing layoff notices for several of his subordinates,Bagwell told him that he, too, was to be laid off, stating, "You cantell them you're getting yours too. I got a letter from New York to76At the hearing,at the close of the General Counsel's case, the Respondent moved todismiss the complaint as to Garvey. In their argument on this motion,both counsel forthe Respondent and counsel for the General Counsel exhibited some confusion as to thelegal theory upon which it was charged that the Respondent violated the Act in ter-minating Garvey's employment.Both counsel seemed to assume that, to establish aviolation,itmust appear that Garvey was discharged for engaging,himself, in unionor concerted activity or for union membership.This was a mistaken assumption.Thereal issue as to Garvey is whether or not he was discharged for refusing to cooperatewith the Respondent inrestraining or interfering with the union activity of subordinateemployees.SeeRichter'sBakery,46 NLRB 447, 450,enforced in N.L.R. B. v. Richter'sBakery,140 F.2d 870 (C. A. 5), cert. denied,322 U. S. 754.However, despite theconfusion of counsel as to this. point,the Trial Examiner correctly overruled the motionto dismiss,and the question of why Garvey was discharged was fully litigated.77 In itsanswer and its motion.to dismiss the complaint,the Respondent also contendedthat Garvey's status as a supervisor removed him from the Act's protection after the-1947 amendments.This contention is without merit insofar as our findings and orderin'this case*are concerned.N. L. R. B.v.Budd Mfg.Co.,332 U. S.840, Thirteenth AnnualReport(1948),p. 76;Eastern Coal Corp.v.N. L. R. B.,176 F. 2d 131(C. A. 4) affirming79 NLRB 1165;N.L.R. B.v.Norfolk Shipbuilding&Drydock Corp.,172 F. 2d 813(C. A. 4) enforcing 70 NLRB 391.Moreover,as we held inInter-City Advertising Companyof Greensboro,N. C., Inc.,89 NLRB 1103, the Act,since amendment,still contemplatesthe reinstatement with back pay of supervisors where their discharge"constitutes aninvasion of the rights guaranteed tononsupervisoryemployees." 376DECISIONSOF NATIONALLABOR RELATIONS BOARDlay you off."No' other supervisorwas laid off.A few weeks later,Arthur Lipshie, the Respondent's production manager from NewYork, told Garvey that he himself did not know the reason for Gar-vey's layoff, as the order had come from "higher up." 78Garvey's termination notice stated that he was "temporarily laidoff," and Bagwell told Garvey on October 11 that the layoff might befor only a few weeks-or from 4 to 6 months. In fact, although theplant was not operated at full capacity during the first half of 1947,Garvey's position in the cutting room was filled within a few monthsafter the October layoff.One Ray Richardson, a foreman in thesewing room who was first advanced to supervisory rank in August1946, was transferred to the cutting department and after a periodof training, formally appointed to Garvey's old job on or before March10, 1947.79Garvey, however, was never recalled to his old position,80although, as we have found in another connection, it was the Respond-ent's policy to recall its employees after "temporary" layoffs.81More-over, as Bagwell stated in a letter of recommendation dated October28, 1946, Garvey was "a very capable cutting room man."Material shortages and a reduced volume of orders and productionduring the first half of 1947 were the only factors cited by the Re-spondent to explain the termination of Garvey's employment.Theseeconomic conditions, however, do not adequately explain why Garveywas the only foreman in the plant to be laid off, and why the order asto him should have come from a "higher up" in the Respondent's NewYork office.Furthermore, these business reasons patently do not ac-count for the Respondent's failure to recall a foreman of Garvey'sexperience and long record of service at the time when it trained an78Neither Bagwell nor Lipshie testified at the hearing.However,Robert Salant andSuperintendent Giles, who did testify,presumably had access to the Respondent's cor-respondence files and other 1946 records and might have refuted the evidence that Garvey's'layoff had been ordered by a "higher up" in the New York office.Neither of thesewitnesses was interrogated as to this subject.7eThe Respondent offered in evidence an unsigned copy of an advancement slip purport-ing to show that Ray Richardson was advanced from foreman of the sewing room to fore-man of the cutting room on March 10, 1947. This document was rejected for lack of properauthentication.However, we regard the Respondent's offer of proof as an admission thatGarvey's position was filled nolater thanMarch 10,1947.Garvey testified,without con-tradiction, that Bagwell, an old cutting-room man, "looked after" the cutting room forabout 2 weeks after the October layoff,and then a man was brought in from the Parsonsplant to train Richardson for about a month.We find the evidence inconclusive as to the,exact date when Garvey was replaced by Richardson or some other person. This date,which can be ascertained in compliance proceedings, was no later than March 10, 1947,-andmay have been considerably earlier.8° In April 1948, Garvey, like Bell, Lewis, Derryberry, and Gurley, was notified throughthe Tennessee Dept. of Employment Security that work was available at the plant.He wasthen working elsewhere,and declined Superintendent Giles' offer of a nonsupervisory posi-tion in the cutting room.81The Trial Examiner's finding that the Respondent has no policy of recalling employeestemporarily laid off.ignores the testimony of Robert Salant and Giles to the contrary.See footnote 54, above. SALANT & SALANT, INCORPORATED377inexperienced supervisor to take his place.In these circumstances, weare convinced that the real reason for the Respondent's treatment ofGarvey was the fact that Garvey was the only supervisor at the Lexing-ton plant who refused to cooperate in the Respondent's program of un-lawful interference with the organizational freedom of its employees. 2Garvey testified to three conversations with Hal Mi]am, foreman ofthe department next to the cutting room, in which Milam suggestedthat Garvey "line up" his subordinates for the A. F. L. and "get on theright side" himself.According to Garvey, he declared to Milam thathe was "all through," and would not solicit his subordinates, where-upon, on one occasion, Milam called him a "damn CIO.."Garvey alsotestified that he reported this last conversation to Bagwell, whosecomment was noncommittal.Bagwell did not testify.Milam deniedthe conversations with Garvey.We credit Garvey.83We believe thatGarvey's refusal to "line up" his subordinates and otherwise assist inthe Respondent's effort to defeat the C. I. O. in the election campaign.We find that the Respondent discriminated ' against Garvey for thisreason by terminating his employment on October 11, 1946, therebydiscouraging membership in a labor organization within the meaningof Section 8 (3) of the original Act, and engaging in interference,restraint, and coercion in violation of Section 8 (1) of the originalAct and Section 8 (a) (1) of the amended Act.84IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above,. occurring in con-nection with the operations of the Respondent described in Section Iof this Decision, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead82Odle, Armstrong,Milam,Head, Garner,Melton,Horn,and Lancaster all assisted inthe Respondent's program of interference.The only other supervisors,so far as the recordshows, were Garvey and Richardson(whose promotion to a supervisory position occurredafter the union campaigns were underway).83The Trial Examiner,without noting certain circumstantial corroboration of Garvey'stestimony, held that Milam was a thoroughly reliable witness and that Garvey's testimonywas "false"and "concocted."On the entire record in this case,we are constrained toreverse the Trial Examiner's finding as to credibility in this instance,as in many others.Garvey was hazy as to dates, but there is nothing improbable about his testimony as awhole, and he was unshaken on cross-examination.If he had been prone to invent, liecertainly had ample opportunity,on the stand, to "concoct"a much more colorful storythan the one he actually told.Certain of the details which he narrated as to transac-tions involving Milam were corroborated.On the other hand, Milam,who had been employed at the Lexington plant since 1932after his graduation from high school and had apparently grown up in the small com-munity of Lexington,offered certain incredible testimony such as not havingany ideahow many employees the plant had or knowing howanyof the employees felt about theUnion.He does not impress its as a trustworthy witness."Richter's Bakery,footnote 76, above;Inter-City Advertising Company of Greensboro,N. C., Inc.,footnote 77, above.929979-51-vol. 92-26 X78,DECISIONSOFNATIONAL LABOR RELATIONS BOARDto labor disputes burdening and obstructing commerce and the freeslow thereof.V.THE REMEDYWe have found that the Respondent has interfered with, restrained,and coerced its employees in violation of Section 8 (a) (1) of the Act,has assisted the A. F. L. in violation of Section 8 (a) (2) of the Act,and has engaged in other acts in violation of Section 8 (a) (1), 8 (3)and 8 (a) (3) of the Act.We shall order the Respondent to cease anddesist from engaging in such conduct. In our opinion the Respond-ent's conduct discloses a fixed purpose to defeat self-organization andits objectives.Because of the Respondent's unlawful conduct and itsrlnderlying purpose we are convinced that the unfair labor practicesfound are' persuasively related to the other unfair labor practices pro-scribed by the Act and that the danger of their commission in thefuture is to be anticipated from the course of the Respondent's conductin the past.The preventive purpose of the Act will be thwarted un-less our Order is coextensive with the threat. In order, therefore, tomake effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and to minimize strife whichburdens and obstructs commerce, and thus to effectuate the policies ofthe Act, we will order that the Respondent cease and desist from in-fringing in any manner upon the rights guaranteed by Section 7 of theAct as amended.We shall order the Respondent to offer Exie Dyer, Irene Derry-berry, Annie Bell, Theoda Gurley, Bertha Lewis, and James Garvey.reinstatement 88 with back pay 8s from the date of Respondent's dis-crimination against them. In accordance with our usual practice theperiod from the date of the Intermediate Report herein to the date ofthis Decision and Order will be excluded in computing the amountsof back pay, as the Trial Examiner did not recommend reinstatementor awards of back pay.With respect to computation of- back pay wehave recently adopted a new policy 87 consistent with which we shallorder that the loss of pay in each instance be computed on the basisof each separate calendar quarter or portion thereof during the periodfrom the Respondent's discriminatory, action to the date of a propere5The reemployment of BerthaLewis in April 1948, at a beginner's rate of pay, we finddid not fulfill,the Respondent's remedialobligation to restore her to herformer or asubstantiallyequivalent position.SeePacific Powder Company,84 NLRB280.There-fore,as to her, reinstatement shall mean reinstatement without discriminatory conditions,and her back pay shallbe computed not only for the periodfrom November25, 1946, tothe date in April 1948when shewas reemployed,but shall also include additional payby reason of the differencein the rateof pay guaranteedher prior to November25, 1946,and the rate of pay whichhas been guaranteed her since her reemployment.86As to Belland Gurley,see footnotes 56 and 62 above.F.IV.WoolworthCompany,90 NLRB 289. SALANT & SALANT, INCORPORATED379offer of reinstatement. 88The quarterly periods, hereinafter called"quarters," shall begin with the first day of January, April, July,and October.Loss of pay shall be determined by deducting from asum equal to that which these employees would normally have earnedfor each quarter or portion thereof, their net earnings,89 if any, inother employment during that period 90Earnings in one particularquarter shall have no effect upon the back-pay liability for any otherquarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due.91Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS or LAW1.The Amalgamated Clothing' Workers of America, C. I. O. andthe United Garment Workers of America, A. F. L., are labor organi-zations within the meaning of Section 2 (5) of the Act, as amended.2.By interrogating employees about their union activity, by threat-ening them with economic reprisals because of their interest in theC. I. 0., by declaring that it would never deal with the C. I. 0., bypromising a wage increase during the union organizational campaigns,and by engaging in surveillance of the employees' concerted activities,the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in Section 7 ofthe Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.9 The Respondent does not contendthat its notice through theState unemploymentoffice in April 1948, to fiveof these employees,that it had "work open" constituted aproper offer of reinstatementto theirformer or substantially equivalent position.SeeN. L. R. B. v. ElectricCity DyeingCo.,178 F. 2d980, 983(C.A. 3).Nor does BerthaLewis' acceptance of work at that time at a beginner's rate of pay(which rate,accordingto the testimonyof Plant Superintendent Giles, all such employeesexcept Garvey wouldhave beenoffered had they responded)preclude her recoveringwhateverloss she has sinceincurredby reason of the beginner's lower guaranty.89By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where, which would not have beenincurredbut for thisunlawful discrimination, andthe consequent necessityfor his seeking employment elsewhere.Crossett Lumber Com-pany, 8NLRB 660.Moniesreceived for work performedupon Federal,State, county,municipal,or otherrelief projects shall be considered earnings.Republic SteelCorporationv.N. L. R. B.,311 U. S. 7.period of herreemployment beginninginApril 1948 shallbe determinedby deductingher earnings since her reemploymentby the Respondent and up to thetime restitutionismade toher from a sum equal to that which she normally would haveearned for eachquarter or portion thereofbased on thehourly wageguaranteed her priorto November 25,1946." P. W. WoolworthCompany,90NLRB 289. 380DECISIONS OF NATIONALLABOR RELATIONS BOARD3.By expressing preference for the A. F. L. in conjunction withthreats of economic reprisal or declarations that the Respondent wouldnot deal with the C. I. 0., by enlisting or attempting to enlist the aidof its employees in securing A. F. L. members, and by restrictingC. I. O. solicitation during working hours while permitting A. F. L.solicitation, the Respondent has given assistance to the A. F. L. andthereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.4.By discriminating in regard to the hire or tenure of employmentof Irene Derryberry, Exie Dyer, Theoda Gurley, Annie Bell, andBertha Lewis, thereby discouraging membership in the C. I. 0.; theRespondent has engaged in and is engaging in unf air labor practiceswithin the meaning of Section 8 (a) (3) of the Act.5.By discriminating in regard to the hire or tenure of employmentof James Garvey, for his refusal to cooperate with the Respondent inrestraining or interfering with the union activity of subordinate em-ployees, thereby discouraging membership in the C. I. O., the Respond-ent has engaged in and isengagiug in unfair labor practices within themeaning of Section 8 (3) of the Act.926.By the aforesaid discriminations, including the discharge ofJames Garvey, and by the aforesaid acts of assistance to the A. F. L.,the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed them in Section 7 of theAct and thereby has engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.8.Respondent has not engaged in any unfair labor practice withregard to the discharge of Bettie Lou Grissom.ORDERUpon the basis of the above findings of fact and the entire recordin the -case, and pursuant to Section 10 (c) of the National LaborRelations Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Salant & Salant, Incorporated, Lexington,Tennessee, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their interest in oradherence to Amalgamated Clothing Workers of America, C. I. 0., or92To the extent that Paragraph xI of the complaint may be construedas alleging astoGarvey the violation by Respondent of Section 8 (a) (3) of the amended Act, it isherebydismissed. SALANT & SALANT, INCORPORATED381any other labor organization; or threatening its employees with eco-,nomic reprisal for such adherence; or announcing, promising, orgranting wage increases or other employee benefits to discourage suchadherence; or declaring that it will not deal with the AmalgamatedClothingWorkers of America, C. I. 0., or with any other labororganization which may be freely selected as the bargaining agent ofits employees; or engaging in surveillance of any union activities.of its employees;(b)Assisting the United Garment Workers of America, A. F. L.,or any other labor organization, in organizational activities amongthe Respondent employees;(c)Discouraging membership in Amalgamated Clothing Workersof America, C. I. 0., or any other labor organization of its employees,by discharging any of its employees or discriminating in any othermanner in regard to their hire or tenure of employment, or any termor condition of their employment, or by discharging or refusing toreinstate any of its supervisors for failure to cooperate with the Re-spondent in restraining or interfering with the union activity of sub-ordinate employees ;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Amalgamated ClothingWorkers of America, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act, and to refrain from any or all of such activities,,except to the. extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Annie Bell, Theoda Gurley, Irene Derryberry, ExieDyer, and Bertha Lewis immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their:seniority or other rights and privileges, and make them whole in themanner set forth in the section entitled "The Remedy" for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them ;(b)Offer James Garvey immediate and full reinstatement to hisformer position as foreman of the cutting room, or to a substantially.equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forth in the sec- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion entitled"The Remedy"for any loss of pay he may have sufferedby reason of the Respondent's discrimination against him;(c)Upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security paymentrecords, time cards,personnel records and reports,and all other rec-ords necessary to analyze the amounts of back pay due and the rightof reinstatement under the terms of this Order;(d)Post in conspicuous places in the Respondent'sLexington,Tennessee,plant, copies of the notice attached hereto,marked "Ap-pendix A."93Copies of said notice,to be furnishedby theRegionalDirector for the Fifteenth Region, shall,after being duly signed by theRespondent's representative,be postedby theRespondent immediatelyupon receipt thereof and be maintainedby itfor at least sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be takenby theRespondent to insure that said notices are notaltered,defaced, or covered by any other material;(e)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10)days from the date of this Order,what steps theRespondent has taken to comply herewith..IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe Respondent discriminatorily discharged Bettie Lou Grissom inviolation of Section^8(3) and 8(a) (3) of the Act, be, and it hereby is,dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Board,and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that :WE WILL NOT-tiestion our employees concerning their member-ship in and activities on behalf of the AMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. 0., or any other labor organization.WE WILL NOT threaten our employees with loss of wage in-creases or loss of employment if they become or remain membersof the AMALGAMATED CLOTHING WORKERS OF AMERICA, C. I. 0., orany other labor organization, or engage in concerted activity.WE WILL NOT threaten to close or move our Lexington plant orto cut back its production in order to discourage membershipea In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words : "A Decision and Order,"the words:"A Decreeof the United States Court of Appeals Enforcing." SALANT & SALANT, INCORPORATED383in the AMALGAMATEDCLOTHINGWORKERS OF AMERICA,C. I.0.,orany other labor organization freely selected by our employees as.their bargaining agent.WE WILLNOTspread or allow our supervisors to spread rumors.that we will not deal with the AMALGAMATED CLOTHINGWORKERSOF AMERICA, C. I. 0., or any other labor organization freelyselected by our employees as their bargaining agent.WE WILL NOT assist the UNITED GARMENT WORKERS OF AMERICA,.A. F. L., by encouraging or coercing our employees to become orremain members of that labor organization or to designate that.labor organization as their exclusive representative for purposes.of collective bargaining.WE WILL NOT interfere with, restrain, or coerce our employeesby announcing, promising, or granting wage increases or otheremployee benefits, by keeping under surveillance the concertedactivity of our employees, or by requiring our supervisors to re-strain or interfere with the union activity of employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist AMALGAMATEDCLOTHING WORKERSOFAMERICA, C.I.0., or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an. agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor RelationsAct.WE WILL OFFER to the individuals named below immediate andfull reinstatement to their former or substantially equivalent.positions without prejudice to any seniority or other rights and.privileges previously enjoyed, and make them whole for any lossof pay suffered as a result of our unlawful conduct :Irene DerryberryAnnie BellExie DyerBertha LewisTheoda GurleyJames GarveyAllouremployees are free to become or remain members of the'AMALGAMATED CLOTHING WORKERS OF AMERICA,C.I.0.,or any otherlabor organization, or to refrain from so doing,'except to the extentthat this right may be affected by an agreement in conformity with 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (3) of the amended Act.We will not discriminate inregard to hire or tenure of employment or any term or' condition ofemployment against any employee because of membership in or activ-ity on behalf of any such labor organization.SALANT & SALANT, INC.,Employer.By----------------------------(Representative)(Title)Dated------------------------.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.